Exhibit 10.2
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
CONFIDENTIAL
LICENSE AGREEMENT
     This LICENSE AGREEMENT (the “Agreement”) is entered into as of the 9th day
of October, 2009 (the “Effective Date”) by and between Santarus, Inc., a
Delaware corporation, with its principal office at 3721 Valley Centre Drive,
Suite 400, San Diego, CA 92130 (“Santarus”) and Norgine B.V., a limited
liability company under the laws of the Netherlands with its principal office at
Hogehilweg 7, 1101 CA Amsterdam ZO, the Netherlands (“Norgine”). Santarus and
Norgine are sometimes referred to herein collectively as the “Parties” and
separately as a “Party.”
     WHEREAS, Santarus has developed and is commercializing in the United States
a line of pharmaceutical products based on proton pump inhibitors in combination
with one or more buffering agents under the trademark Zegerid®;
     WHEREAS, Norgine is interested in developing, manufacturing and
commercializing Licensed Products in the Territory (each as defined below); and
     WHEREAS, Santarus is willing to grant Norgine licenses to develop,
manufacture and commercialize Licensed Products for use in the Field in the
Territory, all on the terms and conditions set forth herein below.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby mutually acknowledged, Norgine and
Santarus hereby agree as follows:
ARTICLE 1
DEFINITIONS
     The following capitalized terms shall have the meanings set forth below
when used in this Agreement:
     1.1 “Adverse Event” means any untoward medical occurrence in a patient or
clinical trial subject who has been administered a Licensed Product, where the
untoward medical occurrence is temporally associated with the use of the
Licensed Product, whether or not considered related to the Licensed Product. An
Adverse Event can therefore be any unfavourable and unintended sign (including
an abnormal laboratory finding), symptom or disease (new or exacerbated)
temporally associated with the use of a Licensed Product. For a marketed
Licensed Product, this can also include failure to produce expected benefits
(i.e. lack of efficacy), and adverse events associated with circumstances of
abuse or misuse. In addition to the foregoing, in the context of clinical
trials, an Adverse Event will also mean events associated with or possibly
attributable to the clinical trial protocol design or clinical trial procedures.
     1.2 “Affiliate” with respect to any Person, means any other Person, whether
de jure or de facto, that directly or indirectly, controls, is controlled by, or
is under common control with such first Person, as applicable, for as long as
such control exists. Solely as used in this definition, “control” means
(a) direct or indirect ownership of more than fifty percent (50%) of the equity
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular

 



--------------------------------------------------------------------------------



 



jurisdiction) having the power to vote on or direct the affairs of such Person,
as applicable, (b) the possession, directly or indirectly, of the power to
direct or cause the direction of the policies and management of such Person, as
applicable, whether by the ownership of stock, by contract, or otherwise, or
(c) status as a general partner in any partnership.
     1.3 “Applicable Law” means applicable provisions of federal, national,
multinational, state, provincial, and local statutes, laws, rules, regulations,
administrative codes, ordinances, decrees, orders, decisions, injunctions,
awards judgments, permits and licenses of or from governmental authorities
(i) in the Territory, that apply to the development, manufacture or
commercialization of Licensed Products and (ii) inside or outside the Territory
that apply to the performance of either Party’s obligations under this
Agreement.
     1.4 “Business Day” means any day other than a day which is a Saturday, a
Sunday or any day banks are authorized or required to be closed in New York, New
York or the Netherlands.
     1.5 “Calendar Quarter” means each of the consecutive three (3) month
periods ending March 31, June 30, September 30, and December 31, as the case may
be.
     1.6 “Commercially Reasonable Efforts” means those diligent efforts and
resources, with respect to a particular Party, at the relevant point in time,
that are comparable to those generally used by that Party, in good faith, in the
exercise of its reasonable and prudent business judgment relating to other
prescription pharmaceutical products owned or licensed by it, which have market
potential and are at a stage of product life similar to the Licensed Products in
the Territory, taking into account measures of relative safety and efficacy,
product profile, the competitiveness of the marketplace, the regulatory
structure involved, the relative profitability of the products and other
relevant factors, when utilizing sound and reasonable technical, scientific or
medical practice and judgment.
     1.7 “Confidential Information” means any and all information disclosed to
or obtained by Recipient pursuant to or in connection with the negotiation,
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby and any and all information regarding, related
to, or associated with any or all elements of this Agreement, including Licensed
Products or each Party’s operations, that is disclosed by the Disclosing Party
to the Recipient; provided, however, that Confidential Information will not
include information which: (a) at the time of disclosure is in the public
domain; (b) after disclosure becomes part of the public domain, except through
breach of this Agreement; (c) the Recipient can demonstrate by reasonable proof
was in its possession prior to the time of disclosure by the Disclosing Party
hereunder, and was not acquired directly or indirectly from the Disclosing
Party; (d) the Recipient can demonstrate by reasonable proof was developed by or
on behalf of Recipient independent of and without reference to the Disclosing
Party’s Confidential Information; or (e) becomes available to Recipient from a
Third Party who did not acquire such information directly or indirectly from the
Disclosing Party and who is not otherwise prohibited from disclosing such
information.
     1.8 “Control” means, with respect to any Santarus IP or Norgine IP,
possession by the Party granting the applicable right, license or sublicense to
the other Party as provided herein of the power and authority, whether arising
by ownership, license, or other authorization (in each case other than pursuant
to this Agreement) to disclose and deliver the particular Know-How to the other
Party, and to grant and authorize under such Santarus IP or Norgine IP the
right, license or

2



--------------------------------------------------------------------------------



 



sublicense, as applicable, of the scope granted to such other Party in this
Agreement without giving rise to a violation of the terms of any written
agreement with any Third Party. “Controlled” or “Controlling” shall have their
correlative meanings.
     1.9 “Data” means any and all research and development data, such as
preclinical data, pharmacology data, chemistry data (including analytical,
product characterization, manufacturing, and stability data), toxicology data,
clinical data (including investigator reports (both preliminary and final),
statistical analyses, expert opinions and reports, safety and other electronic
databases), together with supporting data, in each case specifically directed
to, or used in the development of, a Licensed Product. For clarity, “Data”
includes results from any post-approval clinical studies of Licensed Products.
     1.10 “FDA” means the United States Food and Drug Administration or any
successor thereto.
     1.11 “Field” means all therapeutic uses and indications in humans for which
a physician’s prescription is required or which require a pharmacist’s approval
to purchase. For purposes of clarity, the “Field” is intended to be limited to
[***].
     1.12 “Force Majeure” means occurrences beyond the reasonable control of the
Party affected, including acts of God, embargoes, governmental restrictions,
terrorism, materials shortages or failure of any supplier (where such shortage
or failure is attributable to an event of Force Majeure suffered by such
supplier), fire, flood, explosion, earthquake, hurricanes, storms, tornadoes,
riots, wars, civil disorder, failure of public utilities or common carriers,
labor disturbances, rebellion or sabotage, provided that lack of funds shall not
be interpreted as an occurrence beyond the reasonable control of the Party
affected.
     1.13 “IFRS” means International Financial Reporting Standards established
by the International Accounting Standards Board, as amended from time to time.
     1.14 “GAAP” means United States generally accepted accounting principles,
in each case consistently applied.
     1.15 “Know-How” means any and all information and tangible materials
comprising (a) ideas, discoveries, inventions, improvements or trade secrets,
(b) Data, (c) databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, (d) techniques, methods, formulas, processes,
manufacturing information, and (e) research materials, reagents and compositions
of matter and biological materials. Know-How shall not include any Patent rights
with respect thereto but Know-How does include documents and other media on
which Know-How is permanently stored and any rights including trade secrets,
copyright, database rights or design rights protecting such Know-How.
     1.16 “Licensed Product(s)” means (a) the following immediate-release
pharmaceutical products incorporating omeprazole in combination with one or more
buffering agents, for which regulatory approval has been obtained by Santarus in
the Field from the FDA as of the Effective
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



Date: Zegerid® (omeprazole/sodium bicarbonate) Capsules, Zegerid®
(omeprazole/sodium bicarbonate) Powder for Oral Suspension, and Zegerid®
(omeprazole/sodium bicarbonate/magnesium hydroxide) with Magnesium Hydroxide
Chewable Tablets, each in 20 mg and 40 mg dosage strengths of omeprazole;
(b) other formulations of immediate-release pharmaceutical products
incorporating omeprazole in combination with one or more buffering agents in the
Field developed by Norgine following the Effective Date pursuant to the last
sentence of Section 3.1.1; and (c) other formulations of immediate-release
pharmaceutical products incorporating omeprazole in combination with one or more
buffering agents in the Field developed by Norgine following the Effective Date
other than pursuant to the last sentence of Section 3.1.1.[***].
     1.17 “Major Country” means each of the following: France, Germany, Italy,
Spain and the United Kingdom.
     1.18 “Marketing Authorization” means, with respect to a Licensed Product in
a particular jurisdiction in the Territory, all approvals, licenses,
registrations or authorizations necessary for the commercialization of such
Licensed Product in the Field in such jurisdiction, including only where
mandatory, approval of labeling, price, reimbursement and manufacturing.
     1.19 “MAA” (Marketing Authorization Application) means any filing,
application or submission filed with or submitted to any Regulatory Authority in
the Territory in order to obtain a Marketing Authorization with respect to a
Licensed Product in the applicable jurisdiction in the Field in the Territory.
     1.20 “Missouri Agreement” means that certain Exclusive License Agreement
between Santarus and the Curators of the University of Missouri (“UMissouri”)
effective as of January 26, 2001, as amended from time to time.
     1.21 “Missouri IP” means, individually and collectively, the Missouri
Patents and the Missouri Know-How.
     1.22 “Missouri Know-How” means any and all Know-How Controlled by the
UMissiouri and licensed to Santarus pursuant to the Missouri Agreement and that
is reasonably necessary for the development, manufacture (including testing) or
commercialization of a Licensed Product within the Field in the Territory in
accordance with this Agreement.
     1.23 “Missouri Patents” means the Patents listed on Part A of Exhibit 1.37,
together with any and all other Patents in the Territory that are Controlled by
UMissouri or co-owned by UMissouri with Santarus and are licensed to Santarus
pursuant to the Missouri Agreement and that claim (specifically or generically)
subject matter developed before or after the Effective Date which would be
infringed by (a) a formulation of any Licensed Product, (b) a method or process
for the manufacture of any Licensed Product, or (c) a method of use or
administration of any Licensed Product.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.24 “Net Sales” means the gross amount invoiced by Norgine and its
Affiliates and Sublicensees (the “Selling Party”) to Third Parties for the sales
of Licensed Products in the Field and in the Territory. To the extent that the
gross amounts invoiced by the Selling Party for such sales of Licensed Products
do not already reflect deductions or exclusions of the following amounts, the
following may be deducted in calculation of Net Sales, to the extent such
deductions are at rates customary within the industry:
          (a) trade, quantity and cash discounts, rebates, chargebacks and price
adjustments or reductions allowed to be and actually taken by the Third Party’s
customers;
          (b) allowances or credits to any of its customers granted by the
Selling Party on account of price adjustments or billing errors for Licensed
Products, and for Licensed Products which are rejected, damaged, defective,
outdated or returned;
          (c) sales taxes and other direct taxes (excluding franchise or income
taxes) included as a specific line item in an invoice, to the extent imposed
upon and paid directly with respect to the sales price, but excluding taxes not
actually incurred by the Selling Party or that are reimbursable, refundable or
creditable to the Selling Party; and
          (d) reasonable and customary freight, shipping, insurance and other
transportation expenses, to the extent included as a specific line item in an
invoice and directly related to the sale of Licensed Products.
     Net Sales shall not include sales of Licensed Products between and among
Norgine and its Affiliates and Sublicensees; provided, however, that Net Sales
shall include the amounts invoiced by the Selling Party (with applicable
deductions as set forth above) upon any resale of such Licensed Products to a
Third Party. Norgine, its Affiliates and Sublicensees shall not promote or sell
any Licensed Product as a loss-leader for their other pharmaceutical products in
the Territory, but Norgine, its Affiliates and Sublicensees may offer customers
discounts, price reductions and adjustments on Licensed Products so long as such
discounts, price reductions and adjustments are at rates customary within the
industry. If Norgine or any of its Affiliates or Sublicensees effects a sale,
disposition or transfer of a Licensed Product to a customer in a particular
country other than at rates customary within the industry, the Net Sales of such
Licensed Product to such customer shall be deemed to be “the fair market value”
of such Licensed Product. For purposes of this subsection, “fair market value”
shall mean the value that would have been derived had such Product been sold as
a separate product to another customer in the country concerned on customary
commercial terms during the applicable Calendar Quarter. Disposal of Licensed
Products for or use of the Licensed Products in clinical trials or as free
samples shall not give rise to any deemed sale under this Section. Net Sales
shall be determined from the books and records of the Selling Party maintained
in accordance with IFRS, consistently applied, which figures shall be adjusted
at an aggregate level to Net Sales in accordance with GAAP. For purposes of
clarity, any royalty payments due under Section 7.5 will be calculated based
upon aggregated Net Sales in accordance with GAAP.
     1.25 “Norgine IP” means (a) any Patent Controlled by Norgine or its
Affiliates that claims (specifically or generically) subject matter developed
before or after the Effective Date, which would be infringed by (i) a
formulation of any Licensed Product, (ii) a method or process for the
manufacture of any Licensed Product, or (iii) a method of use or administration
of any Licensed Product (in each case other than Santarus Patents), and (b) any
Know-How developed or utilized by

5



--------------------------------------------------------------------------------



 



Norgine in connection with any Licensed Product (other than Santarus Know-How).
For clarity, Norgine IP includes Norgine Inventions, Patents claiming Norgine
Inventions and Norgine’s interest in Joint Inventions and Norgine’s interest in
Patents claiming Joint Inventions (each as defined in Section 8.1.1).
     1.26 “Other Santarus IP” means, individually and collectively, the Other
Santarus Patents, and the Santarus Know-How. For clarity, Other Santarus IP
includes Santarus Inventions and Santarus’ interest in Joint Inventions (each as
defined in Section 8.1.1).
     1.27 “Other Santarus Patents” the Patents listed on Part B of Exhibit 1.37,
together with any and all other Patents in the Territory that are Controlled by
Santarus and claim (specifically or generically) subject matter developed before
or after the Effective Date which is (a) a formulation of any Licensed Product,
(b) a method or process for the manufacture of any Licensed Product, or (c) a
method of use or administration of any Licensed Product, including Patents
claiming Santarus Inventions or Joint Inventions (to the extent of Santarus’
interest therein) but excluding always the Missouri Patents.
     1.28 “Patent” means any of the following, whether existing now or in the
future anywhere in the world: (a) any issued patent, including any inventor’s
certificate, substitution, extension, supplemental protection certificate,
registration, confirmation, reissue, re-examination, renewal or any like
governmental grant for protection of inventions; and (b) any pending application
for any of the foregoing, including any continuation, divisional, substitution,
continuations-in-part, provisional and converted provisional applications.
     1.29 “Person” means any individual, corporation, partnership, firm,
association, joint venture, joint stock company, trust or other entity, or any
government or regulatory administrative or political subdivision or agency,
department or instrumentality thereof.
     1.30 “PPI” means any proton pump inhibitor, including those specified from
time to time in the Anatomical Therapeutic Chemical (ATC) classification class
A02BC.
     1.31 “PPI Pharmaceutical Product” means a pharmaceutical product containing
one or more PPIs as active pharmaceutical ingredients.
     1.32 “Regulatory Authority” means any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity with authority over the development, commercialization or
other use or exploitation (including the granting of Marketing Authorizations)
of any Licensed Product in any jurisdiction.
     1.33 “Regulatory Filing” means any filing, application or submission filed
with or submitted to any Regulatory Authority, including applications to
initiate or continue clinical or other studies and MAAs and authorizations,
approvals or clearances arising from the foregoing, including Marketing
Authorizations, and all correspondence with any Regulatory Authority, as well as
minutes of any material meetings, telephone conferences or discussions with the
relevant Regulatory Authority, in each case with respect to a Licensed Product.
     1.34 “Santarus IP” means, individually and collectively, the Missouri IP,
and the Other Santarus IP.

6



--------------------------------------------------------------------------------



 



     1.35 “Santarus Know-How” means any and all Know-How Controlled by Santarus
during the Term that is reasonably necessary for the development, manufacture
(including testing) or commercialization of a Licensed Product within the Field
in the Territory in accordance with this Agreement.
     1.36 “Santarus Marks” means the trademarks Controlled by Santarus in the
Territory during the Term which are to be utilized in conjunction with the
Licensed Product, as set forth on Exhibit 1.36, and all common law rights,
applications and registrations therefor, and all goodwill associated therewith.
     1.37 “Santarus Patents” means the Missouri Patents and the Other Santarus
Patents.
     1.38 “Sublicensee” means any Third Party to whom Norgine or its Affiliates
have granted a sublicense under the licenses conveyed to Norgine under the
Santarus IP to make, have made, use, sell, offer for sale or import a Licensed
Product in the Field in the Territory in accordance with Section 2.1.2. As used
in this Agreement, the term “Sublicensee” shall also include a Third Party to
whom Norgine or its Affiliate have granted, directly or indirectly, the right to
distribute a Licensed Product; provided that such Third Party has the
responsibility for marketing or promotion of a Licensed Product within the
markets or territories for which such distribution rights are granted, but
“Sublicensee” shall not include a Third Party whose only role with respect to a
Licensed Product is as a contractor or service provider such as a contract
manufacturer or contract researcher or the like.
     1.39 “Territory” means those countries of the world set forth on
Exhibit 1.39 hereto.
     1.40 “Third Party” means any Person other than the Parties or their
respective Affiliates.
     1.41 “Valid Claim” means a claim (a) of any issued Santarus Patent that has
not expired, been permanently abandoned, been held permanently revoked,
unenforceable or invalid by a decision of a court or governmental agency of
competent jurisdiction from which no appeal can be taken, or with respect to
which an appeal is not taken within the time allowed for appeal, and that has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise, or (b) of any pending patent application for
any of the foregoing provided that any such application which has been pending
for more than [***] years from its earliest priority date claimed shall be
excluded unless and until a claim from such application is granted.
ARTICLE 2
LICENSES
     2.1 Licenses to Santarus IP.
          2.1.1 General. Subject to the terms and conditions of this Agreement
(including without limitation Section 2.1.2 and Section 15.5.6), Santarus hereby
grants to Norgine and its Affiliates:
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



          (a) an exclusive license under the Other Santarus IP to sell, offer
for sale, have sold, import and have imported for sale Licensed Products in the
Field in the Territory. Additionally, subject to the terms and conditions of
this Agreement (including without limitation Section 2.1.2), Santarus hereby
grants to Norgine and its Affiliates a non-exclusive license under (i) the Other
Santarus IP to develop and use Licensed Products in the Field in the Territory;
and (ii) (a) the Other Santarus IP and (b) the Know-How and Patents outside the
Territory which are Controlled by Santarus and which are reasonably necessary to
make Licensed Products, in each case to make and have made Licensed Products
anywhere in the world solely for the purpose of supplying Licensed Products for
Norgine’s and its Affiliates’ exercise of the license granted in the first
sentence of this Section 2.1.1(a) (or any Sublicensee’s exercise of a sublicense
granted in Section 2.1.2); and
          (b) an exclusive sublicense under the Missouri IP to sell, offer for
sale, have sold, import and have imported for sale Licensed Products in the
Field in the Territory. Additionally, subject to the terms and conditions of
this Agreement (including without limitation Section 2.1.2) Santarus hereby
grants to Norgine and its Affiliates a non-exclusive sublicense under (i) the
Missouri IP to develop and use Licensed Products in the Field in the Territory;
and (ii) (a) the Missouri IP, and (b) the Know-How and Patents that are either
Controlled by UMissouri or co-owned by UMissouri and in either case licensed to
Santarus pursuant to the Missouri Agreement and which Patents and Know-How are
reasonably necessary to make Licensed Products, in each case to make and have
made Licensed Products anywhere in the world solely for the purpose of supplying
Licensed Products for Norgine’s and its Affiliates’ exercise of the license
granted in the first sentence of this Section 2.1.1(b) (or any Sublicensee’s
exercise of a sublicense granted in Section 2.1.2).
          2.1.2 Sublicenses. The licenses under Section 2.1.1 and
Section 4.4.2(a) include the right for Norgine to grant sublicenses within the
scope thereof to Third Parties, subject to the terms and conditions of this
Section 2.1.2; and accordingly, except as otherwise expressly provided herein,
Norgine shall have the right to fulfill any or all of its obligations hereunder
through one or more Sublicensees:
          (a) Each sublicense shall be approved in advance in writing by
Santarus, which approval shall not be unreasonably withheld, conditioned or
delayed.
          (b) Each sublicense shall be subject to the sublicense fees as set
forth in Section 7.4.
          (c) Each sublicense shall not conflict with and shall be subordinate
to the terms and conditions of this Agreement, and shall contain provisions
substantially equivalent to Section 4.4.2 (Use of Santarus Marks), Section 4.5
(Third Party Allegation of Infringement), Section 6.5 (Reporting), Section 8.4
(Enforcement of Santarus Patents), Section 10.5 (Insurance), Article 12
(Confidentiality) and Section 13.6 (General Effects of Expiration or
Termination).
          (d) Norgine shall promptly notify Santarus in writing of the grant of
each sublicense and provide Santarus a copy of the final executed sublicense
agreement redacted as Norgine, acting reasonably, deems necessary to protect the
confidential information of Norgine and/or its Sublicensee (provided that the
unredacted portions of any such sublicense shall contain

8



--------------------------------------------------------------------------------



 



sufficient detail to enable Santarus to confirm the performance of Norgine’s
obligations under this Agreement, including under Section 7.4, as determined by
Santarus, acting reasonably).
          2.1.3 Performance by Affiliates and Sublicensees. Norgine shall be
responsible for the failure by its Affiliates and Sublicensees to comply with,
and Norgine guarantees the compliance by each of its Affiliates and Sublicensees
with, all relevant restrictions, limitations and obligations in this Agreement.
In addition, Norgine shall remain responsible for all payments and other
obligations under this Agreement arising from activities of its Affiliates and
Sublicensees.
     2.2 License to Santarus. Subject to the terms and conditions of this
Agreement (including Section 3.3.4), Norgine hereby grants to Santarus a
non-exclusive, perpetual, royalty-free, sublicensable and irrevocable license
under all Norgine IP to develop, use, sell, offer for sale and import Licensed
Products (a) outside of the Territory or (b) in the Territory but outside the
Field. Additionally, subject to the terms and conditions of this Agreement,
Norgine hereby grants to Santarus a non-exclusive, perpetual, royalty-free,
sublicensable and irrevocable license under the Norgine IP to make and have made
Licensed Products anywhere in the world solely for the purpose of Santarus’
exercise of the license granted in this Section 2.2.
     2.3 Right of First Negotiation to OTC License. Subject to Section 6.2, in
the event that Santarus desires to convey to one or more Third Parties a license
to any immediate-release pharmaceutical product [***] outside the Field (e.g.,
for therapeutic uses and indications in humans for which a prescription from a
physician is not required or which do not require a pharmacist’s approval to
purchase) in the Territory (each a “OTC License”), Santarus shall comply with
the process set forth in this Section 2.3. During the Term, prior to granting an
OTC License for one or more immediate-release pharmaceutical products [***] to a
Third Party, Santarus shall give Norgine written notice of its intention to
convey an OTC License (a “Negotiation Notice”) [***].
     2.4 No Other Rights. Each Party acknowledges that the rights and licenses
granted under this Article 2 and elsewhere in this Agreement are limited to the
scope expressly granted. Accordingly, except for the rights expressly granted
under this Agreement, no right, title, or interest of any nature whatsoever is
granted whether by implication, estoppel, reliance, or otherwise, by either
Party to the other Party. All rights with respect to Know-How, Patent or other
intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.
ARTICLE 3
DEVELOPMENT / REGULATORY
     3.1 Development of Licensed Products.
          3.1.1 General. Norgine shall have the right and be responsible for
conducting at its expense: (a) all development (including product development
and clinical studies) with respect to the Licensed Products necessary to file
for and obtain Marketing Authorizations to launch the Licensed Products for
application in the Field throughout the Territory in accordance with this
Agreement, and (b) all phase IV clinical studies, quality of life assessments,
pharmacoeconomic, label expansion or other post-marketing studies as may be
required by any applicable Regulatory
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------



 



Authority or as Norgine may elect to perform in the Territory. Without limiting
the foregoing, Norgine shall have the right, but not the obligation, to develop
additional Licensed Products, including line extensions and new formulations, in
the Territory; provided that Norgine shall keep Santarus informed with respect
to such activities in accordance with Section 6.5. In the event that Norgine
desires to develop and commercialize a Licensed Product for which Santarus has
received FDA approval and commercially launched in the U.S. after the Effective
Date and desires that Santarus transfer the associated Santarus Know-How to
Norgine, then the Parties shall negotiate in good faith an arrangement under
which Norgine compensates Santarus for a portion of the costs incurred by
Santarus in connection with the development of such product prior to Santarus
having any obligation to transfer such Santarus Know-How to Norgine.
          3.1.2 Stability Data. Norgine shall have the right and be responsible
for generating at its expense any stability data necessary to file for and
obtain Marketing Authorizations throughout the Territory. Santarus shall have
the right to use any such stability data generated by Norgine for applications
outside the Territory or outside the Field, pursuant to the terms of the license
set forth in Section 2.2.
     3.2 Regulatory Matters.
          3.2.1 Interactions. Norgine shall have, at its expense, the
responsibility for all interactions with any Regulatory Authority in the
Territory and for filing, obtaining and maintaining approvals for development
and commercialization of Licensed Products in the Field in the Territory,
including any MAA. Notwithstanding the foregoing, Santarus shall be able to
communicate with any Regulatory Authority in the Territory regarding any
Licensed Product, but only to the extent that such communication is
(a) reasonably necessary to comply with the terms of this Agreement or any
Applicable Law, (b) relates to manufacture of Licensed Products for use or sale
outside the Territory or outside the Field, or (c) relates to clinical trials of
Licensed Products in the Territory, consistent with the terms of Section 3.3.4.
As between the Parties, Norgine shall own all Regulatory Filings filed by or
under authority of it for the Licensed Products for applications in the Field in
the Territory. For clarity, as between the Parties, Santarus shall retain the
right and, at its expense, the responsibility for all interactions with any
Regulatory Authority and filing, obtaining and maintaining approvals for
development and commercialization of Licensed Products outside the Territory or
outside the Field, including any MAA or any comparable regulatory filing,
application or submission outside the Territory. Each Party shall provide to the
other copies of any regulatory correspondence related to Licensed Products in
its Control that are reasonably likely to have a material adverse impact on the
other Party’s or its partners’ activities with regard to Licensed Products in
the Territory, in the case of Norgine and its partners, or PPI Pharmaceutical
Products inside or outside the Territory, in the case of Santarus and its
partners.
          3.2.2 Assistance. Each Party agrees to provide in a timely manner such
assistance in connection with the other Party exercising its rights or
fulfilling its responsibilities described in Section 3.2.1 as such other Party
may reasonably request; provided that the requesting Party shall reimburse the
other Party for all reasonable costs and expenses incurred in providing such
assistance. In addition, each Party shall provide the other Party information
regarding plans to make any Regulatory Filings to the extent such Regulatory
Filings are reasonably likely to affect the other Party’s Regulatory Filings in
their respective territories.

10



--------------------------------------------------------------------------------



 



          3.2.3 Safety Data Exchange. Each of Santarus and Norgine agree to
notify each other concerning actual or possible Adverse Events within the
respective time periods, and in accordance with the applicable procedures, set
forth in a pharmacovigilance agreement to be mutually agreed and executed by the
Parties within one hundred and twenty (120) days of the Effective Date, but in
any event prior to the first administration of any Licensed Product to a human
in a clinical trial conducted by or under authority of Norgine or, if earlier,
the first sale of Licensed Product by or under authority of Norgine, which
pharmacovigilance agreement shall be reviewed and revised, as may be necessary,
annually by the Parties.
     3.3 Access to Know-How.
          3.3.1 By Norgine. Promptly after the Effective Date and in any event
during the three (3) month period thereafter, Santarus shall make available to
Norgine the following Know-How in its Control as of the Effective Date:
(a) regulatory dossiers covering each of the Zegerid Capsule, Zegerid Powder for
Oral Suspension and Zegerid with Magnesium Hydroxide Chewable Tablet products
approved by the FDA for prescription use in the U.S. as of the Effective Date
(the “Currently Approved U.S. Products”); (b) formal development reports for the
Currently Approved U.S. Products; (c) formal stability reports for the Currently
Approved U.S. Products; and (d) upon the reasonable request of Norgine and for
Norgine’s review at Santarus’ corporate offices, such other Data Controlled by
Santarus relating to the Currently Approved U.S. Products which is necessary for
Norgine to develop, manufacture or commercialize the Currently Approved U.S.
Products in the Field in the Territory and, should Norgine require it, Norgine
may take a copy of such Data (collectively, the “Transferred Know-How”).
Santarus’ obligation to provide access to and/or transfer Know-How to Norgine
shall be limited to those materials described in the preceding sentence, except
to the extent otherwise mutually agreed by the Parties. Norgine shall have the
right to use and reference all Data and Regulatory Filings included in the
Transferred Know-How in connection with Norgine’s, its Affiliates’ and
Sublicensees’ development, manufacture and commercialization of Licensed
Products in the Field in the Territory. The mode that Santarus makes available
the Transferred Know-How under this Section 3.3.1 shall be as mutually
determined by Santarus and Norgine in good faith. All Transferred Know-How
received by Norgine from Santarus, together with all embodiments thereof, shall
be deemed the Confidential Information of Santarus.
          3.3.2 By Santarus. Norgine shall provide to Santarus the core
regulatory file used by Norgine to generate each Regulatory Filing within thirty
(30) days after its initial submission to a Regulatory Authority in the
Territory and thirty (30) days after any updates thereto is filed with a
Regulatory Authority in the Territory. In addition, from time to time and upon
Santarus’ reasonable request, Norgine shall provide to Santarus all Data in its
Control during the Term. Santarus shall have the right to use and reference all
Data and Regulatory Filings in connection with Santarus’ development,
manufacture and commercialization of Licensed Products and PPI Pharmaceutical
Products outside of the Territory or outside of the Field (subject to
Sections 2.3 and 6.1); provided that such Regulatory Filings and Data received
by Santarus, together with all embodiments thereof, shall be deemed the
Confidential Information of Norgine. The mode that Norgine provides Data and the
core regulatory file under this Section 3.3.2 shall be mutually determined by
Santarus and Norgine in good faith.
          3.3.3 Additional Assistance. If requested by Norgine, Santarus
personnel will be made available to introduce Norgine to Santarus’ contract
manufacturers for the Currently

11



--------------------------------------------------------------------------------



 



Approved U.S. Products and use reasonable efforts to facilitate a meeting
between Norgine and each such contract manufacturer.
          3.3.4 Coordination Regarding Conduct of Clinical Trials in the
Territory. Notwithstanding anything to the contrary in this Agreement, Norgine
acknowledges and agrees that Santarus’ existing partners at the Effective Date
(and any current or future sublicensees of such partners the appointment of
which is permitted under agreements existing as of the Effective Date) retain
rights to conduct clinical trials involving PPI Pharmaceutical Products in the
Territory. Santarus (on behalf of itself and its Affiliates and its future
partners and sublicensees but not on behalf of its partners at the Effective
Date and any current or future sublicensees of such partners the appointment of
which is permitted under agreements existing as of the Effective Date) and
Norgine (on behalf of itself, its Affiliates and Sublicensees) each agree to
provide reasonable advance notice and reasonable coordination concerning any
clinical trials involving Licensed Products proposed to be conducted in the
Territory. In addition, without the prior written consent of Norgine, which
consent shall not be unreasonably withheld, conditioned or delayed, (a) neither
Santarus nor its Affiliates shall conduct any clinical trial of a Licensed
Product in a country of the Territory and (b) Santarus shall not grant any
future rights to Third Parties (beyond those rights existing as of the Effective
Date) to conduct any clinical trial of a Licensed Product in a country of the
Territory in each case without the prior written consent of Norgine (not to be
unreasonably withheld, conditioned or delayed). When Norgine is considering
whether to consent to a clinical trial pursuant to (a) or (b) above,
(i) Santarus shall include with its consent request reasonable information
describing the proposed clinical trial(s); (ii) Norgine may consider its
development and commercialization plans for Licensed Products in such country in
the Field and its commercial strategy for Licensed Products in such country in
the Field and the effect such proposed trials may have on Norgine’s strategies
and plans; (iii) Norgine shall notify Santarus of its consent decision no later
than thirty (30) business days after the date of Santarus’ consent request; and
(iv) Norgine may withhold its consent to such clinical trial if it reasonably
believes that the conduct of such clinical trial is likely to have a material
adverse affect on Norgine’s plans and strategies described in clause (ii) above.
ARTICLE 4
COMMERCIALIZATION
     4.1 Commercialization of Licensed Products. Norgine shall have the right
and be responsible at its expense for commercializing the Licensed Products for
applications in the Field in the Territory. Norgine agrees to use Commercially
Reasonable Efforts to: (a) [***], (b) [***], and (c) [***].
     4.2 Specific Requirements.
          4.2.1 Without limiting the provisions of Section 4.1 and subject to
the exceptions set forth in Section 4.2.2, Norgine shall: (a) file an MAA in
each Major Country [***] years after the Effective Date, and [***] months of
receipt of Marketing Authorization in a Major Country, launch the applicable
Licensed Product in such Major Country; and (b) file an MAA in each
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------



 



jurisdiction in the Territory other than a Major Country [***] years after the
Effective Date, and [***] months of receipt of Marketing Authorization in a
jurisdiction in the Territory other than a Major Country, launch the applicable
Licensed Product in such jurisdiction. In order to allow Santarus to monitor the
progress of the activities described in this Section 4.2, Norgine shall notify
Santarus in writing within thirty (30) days of each filing for an MAA in any
country or jurisdiction in the Territory and within thirty (30) days of each
launch of a Licensed Product in any country or jurisdiction in the Territory.
          4.2.2 In the event that Norgine fails to comply with the specific
diligence obligations set forth in Section 4.2.1 (each such failure, a
“Diligence Failure”), then Santarus shall have the right to terminate this
Agreement in accordance with Section 13.2; provided that any such event shall
not be deemed to be a “Diligence Failure” if Norgine demonstrates by providing
reasonably detailed written documentation to Santarus within [***] days
following receipt by Norgine of notice from Santarus of its intent to terminate
under Section 13.2 that: (1) with regard to a Major Country, Norgine has been
making an on-going investment in the Major Countries as a whole, (2) with regard
to a non-Major Country, Norgine has been making an on-going investment in the
non-Major Countries as a whole, (3) with regard to either a Major Country or a
non-Major Country, Norgine’s filing of an MAA or launching a Licensed Product in
a particular country or jurisdiction would have a material adverse impact on
Norgine’s business and prospects relating to Licensed Products in the Territory
as a whole, or (4) with regard to either a Major Country or non-Major Country,
Norgine has received written input from the applicable Regulatory Authority for
a particular country or jurisdiction or other competent body for a particular
country or jurisdiction that indicates that it would not be commercially
reasonable to pursue obtaining a Marketing Authorization in such particular
country or jurisdiction.
     4.3 Reimbursement. For clarity, Norgine shall be responsible for decisions
and negotiations with relevant governmental authorities, agencies and other
organizations and institutions regarding price and reimbursement status of
Licensed Products in the Field within the Territory.
     4.4 Trademark Matters.
          4.4.1 Trademark Filings and Maintenance. As of the Effective Date,
Santarus has filed trademark registrations for the Santarus Marks in or for the
countries of the Territory set forth on Exhibit 1.36, and shall maintain all
such existing registrations for the Santarus Marks as set forth on Exhibit 1.36
during the Term at Santarus’ sole cost and expense, taking into account use and
other legal requirements necessary to maintain the existing registrations. As
reasonably requested by Norgine, Santarus shall file additional trademark
registration applications for the Santarus Marks in the Territory beyond the
registration set forth on Exhibit 1.36, and Santarus shall maintain any
registrations resulting from such applications during the Term taking into
account use and other legal requirements necessary to maintain the existing
registrations. Norgine shall reimburse Santarus its out of pocket expenses for
filing such additional applications and maintaining such additional
registrations for the Santarus Marks in the Territory. In the event of any
challenge to the registrations or applications for registrations for the
Santarus Marks during
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------



 



prosecution, including oppositions, cancellations or the like, Santarus, in its
sole discretion shall be responsible as between the Parties for responding to
such challenge. Where such challenge is to a registration for a Santarus Mark
set forth on Exhibit 1.36 as of the Effective Date, Santarus shall bear the
costs of responding to such challenge. In all other cases Norgine shall
reimburse Santarus its costs of responding to such challenge.
          4.4.2 Use of Santarus Marks. After the Effective Date and for the
duration of the Term, and subject to the terms and conditions of this Agreement:
          (a) Santarus hereby grants to Norgine and its Affiliates an exclusive,
sublicensable license to use the Santarus Marks to promote, advertise, market,
sell and distribute the Licensed Products in Field in the Territory. To the
extent permitted by Applicable Laws, neither Norgine nor its Affiliates will
identify any Licensed Product by any designation other than the Santarus Marks
without the prior written consent of Santarus, although Norgine, its Affiliates
and Sublicensees (pursuant to Section 2.1.2), and as applicable in the
circumstances and as allowed by Applicable Laws, may (i) include its own
corporate name and logo on the Licensed Product, its pack inserts (e.g. the
patient information leaflet) and its packaging and (ii) use its own corporate
name and logo in connection with the commercialization of Licensed Products in
the Field in the Territory. The use of the Santarus Marks by Norgine and its
Affiliates will be expressly subject to Section 4.4.2(d). Notwithstanding
anything to the contrary contained in this Agreement, the license granted
pursuant to this Section 4.4.2(a) shall not permit Norgine or its Affiliates or
Sublicensees to use the Santarus Marks in conjunction with any OTC License
granted pursuant to Section 2.3 for any purpose or in any manner, unless
otherwise agreed in writing by the Parties.
          (b) If any Regulatory Authority in the Territory requires the use of a
trademark other than the Santarus Marks in a country or group of countries or a
Party has reason to believe it would be reasonable or prudent to use a trademark
other than the Santarus Marks in a country or group of countries, Santarus or
Norgine, as the case may be, shall send written notice to the other requesting a
meeting to consider the issue, and such meeting shall take place within sixty
(60) days to discuss a course of action. If a different trademark (“New
Trademark”) is adopted by the Parties in the Territory for any reason, including
in response to such Regulatory Authority requirement, references to the Santarus
Marks in this Agreement from Section 4.4.2(c) onwards (except
Sections 4.4.2(d)-first sentence, 4.4.2(e)-first sentence, 4.4.3, 4.4.4, 4.5 and
9.2) shall include any New Trademark. Unless otherwise agreed by the Parties in
writing, Norgine shall prosecute and maintain all New Trademark applications for
registration during the Term at Norgine’s sole cost and expense, and shall
maintain any registrations resulting from such applications during the Term at
Norgine’s sole cost and expense and Norgine shall own all such applications and
registrations for New Trademarks. In the event of any challenge to a
registration or application for registration for a New Trademark during
prosecution, including oppositions, cancellations for the like, Norgine, in its
sole discretion and at Norgine’s sole cost and expense, shall be responsible as
between the Parties for responding to such challenges.
          (c) Norgine and its Affiliates will use the Santarus Marks solely with
respect to the Licensed Products and only in accordance with the standards of
quality established or approved by Santarus or its designee, and only in the
Field in the Territory.
          (d) To the extent permitted by Applicable Laws, whenever Norgine or an
Affiliate uses the Santarus Marks in any other manner in connection with any
Licensed Product, it will clearly

14



--------------------------------------------------------------------------------



 



indicate that the Santarus Marks are owned by Santarus, its Affiliates and/or
its licensors, as applicable, and that Santarus is the licensor of the Licensed
Products. When using the Santarus Marks under this Agreement, Norgine and its
Affiliates will comply with all Applicable Laws pertaining to the Santarus Marks
and in force at any time in the Territory.
          (e) Norgine acknowledges and agrees that Santarus or its Affiliates
are, and at all times will remain the owner of the Santarus Marks. Norgine
acknowledges that no other license is conveyed under this Agreement to Norgine
or its Affiliates with respect to Santarus’ corporate name and logo, any other
trademarks of Santarus, or any modifications or variations thereof, or to any
replacements thereof that Santarus may or its licensees may use in connection
with Licensed Products outside the Territory or outside the Field. Norgine will
not at any time do, cause to be done, or permit any of its employees, agents,
contractors and subcontractors to commit any act inconsistent with, contesting
or in any way impairing, or tending to impair, such ownership rights in the
Santarus Marks or any other Santarus names, logos and trademarks, and
accordingly agrees that at no time during the Term or thereafter will it attempt
to register any trademarks, service marks or trade names either (i) the same as
the Santarus Marks at all or (ii) confusingly similar to the Santarus Marks in
the gastrointestinal field..
          4.4.3 Notice to Santarus of Infringement. Each Party may perform
searches and other activities it deems necessary or useful in its discretion to
monitor the trademark registers in the Territory for potentially infringing or
harmful trademark applications or registrations. Each Party shall cooperate with
the other to ensure such searches and other activities are not being
unnecessarily duplicated. Norgine shall promptly advise Santarus of any known or
threatened infringement of any Santarus Marks or New Trademark, Santarus shall
promptly advise Norgine of any known or threatened infringement of any Santarus
Marks or New Trademark, and the Parties shall discuss an appropriate course of
action.
          (a) Subject to Section 4.4.4(a), for any known or threatened
infringement of any Santarus Mark, at Santarus’ request and expense, Norgine
shall assist Santarus in any enforcement action which Santarus in its discretion
determines to take in respect of any such infringement. Santarus shall have the
right to retain [***] of any settlement amounts or costs or damages awarded by a
court with respect to such enforcement actions inside the Territory and shall
pay the balance to Norgine.
          (b) Subject to Section 4.4.4(b), for any known or threatened
infringement of any New Trademark, at Norgine’s request and expense, Santarus
shall assist Norgine in any enforcement action which Norgine in its discretion
determines to take in respect of any such infringement. Norgine shall have the
right to retain [***] of any settlement amounts or costs or damages awarded by a
court with respect to such enforcement actions inside the Territory and shall
pay the balance to Santarus.
          4.4.4 Other Trademark Enforcement Matters. If, after receiving notice
in writing pursuant to Section 4.4.3,
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



          (a) of any known or threatened infringement of any Santarus Mark, and
(i) Santarus elects in writing not to bring or defend an enforcement action with
respect to such Santarus Mark in the Territory for use in the Field for which
Norgine has license rights under this Agreement or (ii) within ninety (90) days
following a written request by Norgine to do so and confirmation of facts
reasonably supporting existence of such known or threatened infringement with
respect to such Santarus Mark in the Territory for use in the Field for which
Norgine has license rights under this Agreement, Santarus fails to bring an
enforcement action or take other commercially reasonable action to protect such
Santarus Mark from such infringement, or to abate such infringement (which may
in Santarus’ discretion include, without limitation, negotiations for a license
(not in conflict with the licenses granted Norgine herein) from Santarus), then
Norgine shall have the right, at its sole discretion, to institute an
enforcement action in its own name to the extent allowed under applicable law
using counsel of its choice, at its own expense, and with the right to control
the course of such enforcement action (and Santarus shall provide all reasonable
assistance, other than financial, to Norgine for such enforcement action, at
Norgine’s expense, including joining such enforcement action if necessary to
maintain the enforcement action, and Santarus shall have the right to join and
participate in the enforcement action whether or not such joinder is requested
by Norgine at its own expense).
          (b) of any known or threatened infringement of any New Trademark, and
(i) Norgine elects in writing not to bring or defend an enforcement action with
respect to such New Trademark in the Territory for use in the Field for which
Norgine has license rights under this Agreement or (ii) within ninety (90) days
following a written request by Santarus to do so and confirmation of facts
reasonably supporting existence of such known or threatened infringement with
respect to such New Trademark in the Territory for use in the Field for which
Norgine has license rights under this Agreement, Norgine fails to bring an
enforcement action or take other commercially reasonable action to protect such
New Trademark from such infringement, or to abate such infringement (which may
in Norgine’s discretion include, without limitation, negotiations for a license
(not in conflict with the licenses granted Norgine herein) from Norgine), then
Santarus shall have the right, at its sole discretion, to institute an
enforcement action in its own name to the extent allowed under applicable law
using counsel of its choice, at its own expense, and with the right to control
the course of such enforcement action (and Norgine shall provide all reasonable
assistance, other than financial, to Santarus for such enforcement action, at
Santarus’ expense, including joining such enforcement action if necessary to
maintain the enforcement action, and Norgine shall have the right to join and
participate in the enforcement action whether or not such joinder is requested
by Santarus at its own expense).
     4.5 Third Party Allegation of Infringement. If the use of any Santarus Mark
or New Trademark in conjunction with any Licensed Product becomes the subject of
a Third Party’s claim or assertion of trademark infringement through Norgine’s
use of a Santarus Mark or New Trademark in the Field in the Territory, the Party
first having notice of the claim or assertion shall promptly notify the other
Party in writing. The Parties shall promptly confer to consider the claim or
assertion and the appropriate course of action, and (i) with respect to the use
of any Santarus Mark, Norgine shall have sole discretion on the course to
respond to or otherwise defend the claim or assertion, such defense to be at the
cost and expense of Norgine for all claims or assertions relating to use of the
Santarus Marks under this Agreement in the Territory (provided that Santarus
shall have a right to join and/or participate in the defense action at its own
expense), and (ii) with respect to the use of any New Trademark, Norgine shall
have sole discretion on the course to respond to or otherwise defend the claim
or assertion, such defense to be at the cost and expense of Norgine for all
claims or

16



--------------------------------------------------------------------------------



 



assertions relating to use of the New Trademarks under this agreement in the
Territory. Neither Party shall enter into any settlement of any claim described
in this Section 4.5 that adversely affects the other Party’s rights or interests
(including in the case of Santarus, Santarus’ interests in the Santarus Mark
outside the Territory) without such other Party’s written consent, which consent
shall not be unreasonably withheld, delayed or conditional.
     4.6 No Use of Norgine Marks. Santarus acknowledges that, subject to
Section 13.6.8, no license is conveyed under this Agreement to Santarus or its
Affiliates with respect to Norgine’s corporate name and logo (collectively, the
“Norgine Marks”). Santarus hereby acknowledges Norgine’s ownership rights in the
Norgine Marks, and accordingly agrees that Santarus and its Affiliates shall not
use the Norgine Marks in connection with the development, importation, marketing
or promotion of Licensed Products without first entering into a written license
therefor from Norgine.
     4.7 Domain Names. Before using a domain name with a country code in the
Territory for use with a Licensed Product in the Field in the Territory, Norgine
and Santarus shall agree as to the general design of the homepage of such domain
name (the Parties accepting that the layout of each homepage may need to vary on
a country by country to comply with Applicable Laws), such agreement not to be
unreasonably withheld or delayed. As between the Parties, (i) Santarus shall own
and shall register all domain names with a country code in the Territory that
incorporate a Santarus Mark in its own name and at its own cost and shall be
responsible for the maintenance of such domain names at its own cost, and
(ii) Norgine shall own and shall register all domain names with a country code
in the Territory that incorporate a New Trademark in its own name and at its own
cost and shall be responsible for the maintenance of such domain names at its
own cost. Norgine shall be permitted to use domain names with a country code in
the Territory that incorporate a Santarus Mark as if they are Santarus Marks and
the terms of Sections 4.4.2(a), 4.4.2(c) — (e), 4.4.4(a) and 4.5 shall apply to
such use. For any known or threatened infringement of any domain name with a
country code in the Territory that incorporates a Santarus Mark (e.g., by the
registration or use of a domain name with a country code in the Territory that
incorporates a Santarus Mark or is confusingly similar thereto), Santarus shall
institute an enforcement action, as reasonably requested by and at Norgine’s
cost and expense, and Norgine shall assist Santarus in any such enforcement
action. Santarus shall have the right to retain [***] of any settlement amounts
or costs or damages awarded by a court with respect to such enforcement actions
inside the Territory and shall pay the balance to Norgine. Norgine shall be
permitted to use domain names with a country code in the Territory that
incorporate a New Trademark as if they are New Trademarks and the terms of
Sections 4.4.2(b), 4.4.3(b), 4.4.4(b) and 4.5 shall apply to such use.
ARTICLE 5
MANUFACTURE
     5.1 Manufacture of Licensed Products. Norgine shall have the right and, at
its expense shall be responsible to, manufacture or have manufactured all
Licensed Products (including all omeprazole used therein) and to maintain
adequate levels of stock of product to ensure product availability in accordance
with the terms and conditions of this Agreement necessary for Norgine to
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



fulfill its obligations with respect to the development and commercialization of
Licensed Products in the Field and within the Territory.
ARTICLE 6
EXCLUSIVITY/OTHER RESTRICTIONS/REPORTING
     6.1 Exclusivity. During the Term, neither Norgine nor any of its Affiliates
or Sublicensees will directly or indirectly develop, distribute, market,
promote, detail, advertise or sell any PPI Pharmaceutical Product in the
Territory other than Licensed Products pursuant to this Agreement. During the
Term, neither Santarus nor any of its Affiliates will directly or indirectly
distribute, market, promote, detail, advertise or sell any PPI Pharmaceutical
Product in the Field in the Territory. For purposes of clarity, this Section 6.1
shall not limit Santarus’ rights with regard to OTC Licenses, subject to
Sections 2.3 and 6.2.
     6.2 OTC License Restriction.
          6.2.1 During the [***] of the Term (the “OTC Restriction Period”),
neither Santarus nor any of its Affiliates will grant an OTC License under the
Santarus IP to any Third Party in the Territory which permits such Third Party
to import into the Territory, have imported into the Territory, sell, offer for
sale or have sold Licensed Products under an OTC License prior to the expiry of
the OTC Restriction Period, without the prior written consent of Norgine.
          6.2.2 Section 7.6 of this Agreement shall apply to any OTC License
granted by Santarus to any Third Party in the Territory during the [***]
following the Effective Date.
          6.2.3 For the avoidance of doubt, there shall be no restrictions on
the grant by Santarus of an OTC License to a Third Party in the Territory
following the [***] following the Effective Date.
     6.3 Know-How Restrictions and Firewall. Except as may be permitted under an
OTC License granted to Norgine pursuant to Section 2.3, Norgine shall not, and
shall ensure its Affiliates and Persons acting under its authority do not, use
or practice (or authorize the use or practice of) any Santarus Know-How or other
Confidential Information of Santarus (including Data regarding the manufacture,
formulation, release profile, efficacy or safety, use, sale or promotion of any
Licensed Product), for the purposes of manufacturing, developing or
commercializing any product (other than Licensed Products for applications in
the Field in the Territory in accordance with this Agreement). Norgine shall
limit disclosure of Santarus Know-How or other Confidential Information of
Santarus to its and its Affiliates’ and Sublicensees’ employees, consultants and
other agents who need to access such Santarus Know-How or other Confidential
Information of Santarus for the development, manufacture or commercialization of
Licensed Products in the Territory in accordance with this Agreement and who are
bound by obligations of confidentiality and non-use no less burdensome than
those set forth in this Agreement.
     6.4 Missouri Agreement. Santarus shall have the obligation to pay all
amounts owed to the UMissouri under the Missouri Agreement, and in accordance
with the terms set forth therein,
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------



 



with respect to sales of Licensed Products by Norgine (and any of its Affiliates
and Sublicensees) pursuant to the terms and conditions of this Agreement.
Santarus shall use Commercially Reasonable Efforts to maintain the Missouri
Agreement in full force and effect and to comply with and perform its material
obligations under the Missouri Agreement. It is understood and agreed that the
sublicense to Norgine under the Missouri IP set out in Section 2.1.1(b) of this
Agreement is subject to the terms and conditions of the Missouri Agreement
applicable to such a sublicense, and that such obligations are incorporated by
reference herein. Santarus shall not agree without the prior written consent of
Norgine to any amendment or modification of the Missouri Agreement that
negatively impacts the exclusive rights of Norgine in the Territory under this
Agreement. Santarus shall promptly notify Norgine of any written notice of
default or notice of termination which Santarus receives from the UMissouri in
relation to the Missouri Agreement, which would negatively impact the exclusive
rights of Norgine in the Territory. In the event of termination (but not earlier
expiration) of the Missouri Agreement during the Term of this Agreement,
(a) Norgine’s sublicense under the Missouri IP shall be assigned by Santarus to
the UMissouri with respect to Licensed Products for applications in the Field in
the Territory, and this Agreement will be assigned in part to the UMissouri to
effect such assignment of the sublicense, (b) this Agreement (including all
payment obligations of Norgine hereunder) shall otherwise be retained by
Santarus with respect to all matters other than the sublicense of rights under
the Missouri Agreement, and (c) Norgine shall thereafter be responsible for
making all payments that would have been owed by Santarus to UMissouri pursuant
to the Missouri Agreement (if the Missouri Agreement had not been terminated) in
respect of Norgine’s, its Affiliates’ and their Sublicensees’ sales of Licensed
Products for applications in the Field in the Territory after the date of such
assignment. In such event, Norgine may offset against any payments subsequently
due to be paid by Norgine to Santarus under this Agreement any amounts paid by
it directly to UMissouri with respect to Licensed Products and their development
and commercialization after the date of such assignment.
     6.5 Reporting. Without limiting any other provision herein, Norgine agrees
to provide Santarus during the Term with quarterly reports within thirty
(30) days following the end of the applicable Calendar Quarter summarizing the
activities taken during such Calendar Quarter and Norgine’s plans for activities
during the upcoming year with respect to Norgine’s obligations to develop
(including plans for and results of non-clinical and clinical studies regarding
Licensed Products), manufacture (including establishment of Third Party
contractors) and commercialize the Licensed Products (including sales forecasts,
budgets and marketing plans for the forthcoming year) and interactions with
Regulatory Authorities in the Territory with respect to the Licensed Products
(including status of MAA filings and receipt of Market Authorizations in each
country within the Territory). On a semi-annual basis (in January and July of
each year, or on such other dates as may be mutually agreed by the Parties), the
Parties shall meet (telephonically or in person) to discuss Norgine’s then
current and anticipated development, manufacturing, launch, commercialization
and regulatory activities conducted by or under authority of Norgine in or for
the Territory and details of the countries in which Norgine does not currently
intend to launch Licensed Products.
ARTICLE 7
PAYMENTS; ROYALTIES; REPORTS
     7.1 Up-Front Payment. Within three (3) days after the Effective Date,
Norgine shall pay Santarus an up-front license fee of Two Million Five Hundred
Thousand U.S. Dollars (US$2,500,000), which amount shall be non-refundable and
non-creditable against other amounts due to Santarus hereunder.

19



--------------------------------------------------------------------------------



 



     7.2 Milestone Payments. In partial consideration for the licenses and
rights granted to Norgine hereunder, Norgine shall pay Santarus the following
amounts (each, a “Milestone Payment”) within [***] days following the first
achievement by Norgine, its Affiliates and/or Sublicensee(s), as the case may
be, of each of the following milestones (“Milestones”), and Norgine shall
promptly notify Santarus of the achievement of each Milestone:
          (a) [***] (the “First Milestone Payment”).
          (b) [***] (the “Second Milestone Payment”).
     7.3 Deduction of Out-Of-Pocket Costs from Milestone Payments. To support
Norgine’s clinical, regulatory and reimbursement efforts for Licensed Products
in the Territory and help defray such costs of Norgine, Santarus agrees to the
following deductions: (a) from the First Milestone Payment, [***] of the actual
out-of-pocket costs incurred through the date of achievement of the Milestone
event described in Section 7.2(a) up to [***], which costs are directly related
to Norgine’s clinical, regulatory and reimbursement efforts to gain market
access in any Major Country for the initial Licensed Product; and (b) from the
Second Milestone Payment, [***] of any additional out-of-pocket costs incurred
subsequent to the event described in Section 7.2(a) and through the date of
achievement of the Milestone event described in Section 7.2(b) up to [***],
which costs are directly related to Norgine’s clinical, regulatory and
reimbursement efforts to gain market access in any Major Country for the initial
Licensed Product. For clarity, the deduction of out-of-pocket costs under this
Section 7.3 shall not exceed [***] in the aggregate, and Norgine shall be solely
responsible for any additional out-of-pocket costs incurred above such amount.
Upon the request of Santarus, Norgine shall provide Santarus with reasonably
detailed documentary evidence which reflects the amounts expended and the nature
of such expenditures incurred by Norgine and claimed as deductions pursuant to
this Section 7.3. Santarus shall have no obligation to compensate Norgine for
any of its costs, other than the specific deductions described above in this
Section 7.3 and only in the event of achievement of the applicable Milestone
event.
     7.4 Sublicensee Fees. In the event that Norgine receives any upfront
payment, milestone payment or any other consideration (other than royalties on
Net Sales by Sublicensees which are payable by Norgine pursuant to Section 7.5)
from a Third Party in connection with a sublicense under this Agreement for
Licensed Products in the Field and in the Territory, Norgine shall pay [***] of
any such consideration to Santarus within [***] days of such consideration
becoming due and payable to Norgine, regardless of when such consideration is
actually received by Norgine.
     7.5 Royalties on Net Sales. In partial consideration for the rights and
licenses granted to Norgine under this Agreement, Norgine shall pay to Santarus
tiered royalties on Net Sales of Licensed Products in the Territory during the
Royalty Term at the applicable rates set forth in Section 7.5.1, subject to
adjustment as set forth in Section 7.5.2 and Section 7.5.3. Royalties with
respect to Net Sales made in each Calendar Quarter shall be paid within [***]
days following the applicable Calendar Quarter end.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



          7.5.1 Royalty Rates. It is understood and agreed that applicable
royalty rates on Net Sales of Licensed Products under this Agreement shall be
determined based on the Net Sales of Licensed Products under this Agreement
during the applicable calendar year, as follows:

      Net Sales of Licensed Products (in U.S. Dollars) During Applicable
Calendar Year   Royalty Rate
 
   
Portion of annual Net Sales up to and including $[***] Million Dollars
  [***]%
 
   
Portion of annual Net Sales over $[***] and up to and including $[***] Million
Dollars
  [***]%
 
   
Portion of annual Net Sales over $[***] and up to and including $[***] Million
Dollars
  [***]%
 
   
Portion of annual Net Sales over $[***] Million Dollars
  [***]%

          7.5.2 Royalty Term. Norgine’s obligation to pay royalties under this
Agreement shall continue with respect to sales of Licensed Product in a
particular country within the Territory until the date which is the later of:
(i) fifteen (15) years from the first commercial sale of a Licensed Product in
such country in the Territory, or (ii) expiration of the last Valid Claim in
such country that would be infringed by the sale of such Licensed Product (the
“Initial Royalty Term”). Prior to the expiration of the Initial Royalty Term,
Norgine, at its sole option, may elect by notice to writing to Santarus to
either: (i) extend Norgine’s rights and obligations under this Agreement for an
additional, mutually agreed upon period, including Norgine’s obligations to pay
the royalties on Net Sales as set forth in this Section 7.5, (ii) terminate this
Agreement with immediate effect, and Section 13.6 shall apply, or (iii) request,
and Santarus may in its reasonable discretion agree, to negotiate in good faith
with respect to the reduction of the royalty rates set forth in Section 7.5.1,
or the elimination of royalties payable to Santarus, in exchange for
consideration from Norgine to be determined in connection with such good faith
negotiations, provided that in such event Norgine shall continue to be
responsible for the payment of any royalties owed to UMissouri pursuant to the
Missouri Agreement. The Initial Royalty Term and any extension of the Initial
Royalty Term are referred to herein as the “Royalty Term”.
          7.5.3 Reduction in Royalties. In the event that Santarus’ obligation
to pay royalties to UMissouri on account of Net Sales of Licensed Products in
the Territory is reduced in accordance with the terms of the Missouri Agreement
(as in effect as of the Effective Date) below the levels set forth in
Section 4.5.1 of the Missouri Agreement (as in effect as of the Effective Date),
then the royalty rates set forth in Section 7.5.1 above shall be reduced by an
amount equal to [***] of the difference between [***] and the reduced royalty
rate due under the Missouri Agreement. By way of example only, in the event that
the royalty rate to be paid under the Missouri Agreement with respect to Net
Sales of Licensed Products in the Territory is reduced to [***], the royalty
rate payable by Norgine to Santarus under Section 7.5.1 above on account of such
annual Net Sales under [***] shall be reduced to [***]. For clarity, this
Section 7.5.3 is not intended to apply to any
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

21



--------------------------------------------------------------------------------



 



circumstance where Santarus compensates UMissouri in exchange for a reduced
royalty rate or otherwise renegotiates the terms of the Missouri Agreement.
     7.6 OTC License Revenue. In the event that Santarus enters into an OTC
License with any Third Party at any time during the [***] following the
Effective Date, Santarus shall pay to Norgine [***] of all royalties and
milestone payments (excluding any upfront payments due to Santarus thereunder)
(after deducting in each case all payments due pursuant to the Missouri
Agreement which are payable to Santarus pursuant to such OTC License within
[***] days of the date when such payment was due to be received by Santarus.
     7.7 Withholding. It is the understanding of the Parties that, at the
Effective Date, Norgine will not be required by Applicable Law to withhold taxes
from milestone or royalty payments due to Santarus under Sections 7.2 and 7.5
and Santarus will not be required by Applicable Law to withhold taxes from
payments due to Norgine under Section 7.6. If, during the term of this Agreement
a Party or its permitted assignee or successor in title changes its country of
incorporation or domicile such that following such change in country of
incorporation or domicile Norgine is required by Applicable Law to withhold
taxes from milestone or royalty payments due to Santarus under Sections 7.2 and
7.5 or Santarus is required by Applicable Law to withhold taxes from payments
due to Norgine under Section 7.6 the Parties shall meet to discuss and agree
what reasonable steps the Parties may take to mitigate the impact of withholding
taxes on both Parties. In the event that a Party is required under Applicable
Law to withhold taxes from any milestone, royalty or other payment payable to
the other Party under this Agreement as a result of a change of country of
incorporation or domicile of the payee, its permitted assignee or successor in
title the payor shall make such payments net of the taxes it is required to
withhold by Applicable Law (but doing everything it can under Applicable Law to
assist the other Party, its permitted assignee or successor in title to recover
such taxes or obtain tax credits therefor in its then country of incorporation
or domicile as agreed pursuant to the foregoing discussions). In the event that
the payor is required under Applicable Law to withhold taxes from any milestone
or royalty payment payable to the other Party under this Agreement as a result
of a change of country of incorporation or domicile of the payor, its permitted
assignee or successor in title the amount due from the payor to the payee shall
be increased to an amount which (after making any required withholding in
respect of tax) leaves an amount equal to the payment which the payee would have
received if no such deduction or withholding had been required (and the payee
shall do such things reasonably required for the payor to reduce the amount it
must withhold on such a payment as agreed pursuant to the foregoing
discussions).
     7.8 Method of Payments. All amounts payable to Santarus under this
Agreement shall be paid by wire transfer to a bank account it designates. All
amounts payable to Norgine under this Agreement shall be paid by wire transfer
to a bank account it designates. All payments hereunder shall be made in the
legal currency of the United States of America, and all references to “$” or
“Dollars” shall refer to United States dollars. When Licensed Products are sold
for monies other than Dollars, the royalties will first be determined in the
foreign currency of the country in which such Licensed Products were sold and
then converted into equivalent Dollars. The exchange rate will be that rate
quoted by The Wall Street Journal on the last Business Day of the reporting
period.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



Except as otherwise set forth in this Agreement, including Section 7.5 with
respect to royalty payments, all payments due to a Party hereunder shall be due
and payable within thirty (30) days of an invoice from the other Party. All
payments under this Agreement shall bear interest from the date due until paid
at a rate equal to [***] per month, or, if less, the maximum rate permitted by
Applicable Law. The payment of such interest shall not limit either Party from
exercising any other rights it may have as a consequence of the lateness of any
payment or breach of this Agreement by the other Party.
     7.9 Royalty Reports. Norgine shall, within [***] days following each
Calendar Quarter, make quarterly written reports to Santarus stating in each
report, separately for Norgine and each of its Affiliates and Sublicensees, and
by country: (a) the number, description and aggregate gross amounts invoiced and
Net Sales of each Licensed Product sold in the Territory during the immediately
preceding Calendar Quarter, including reasonably detailed descriptions of all
itemized deductions from gross amounts invoiced; (b) the number of Licensed
Products sold or distributed on a product-by-product basis; (c) the calculated
amount of royalties due Santarus on account of such Net Sales; (d) the basis for
calculation of royalties due to Santarus, including applicable deductions or
adjustments; (e) the exchange rates used in making such calculations; and
(f) the date of first commercial sale of each Licensed Product. If no royalties
are due for a particular Calendar Quarter, Norgine shall so report to Santarus.
These reports shall be prepared on a country-by-country basis in accordance with
IFRS accounting principles, consistently applied. Each Calendar Quarter Norgine
shall also produce a consolidated figure of Net Sales made in the entire
Territory in that Calendar Quarter, which figure shall be provided in accordance
with GAAP. Norgine shall also make monthly interim written reports to Santarus
stating in each such report the aggregate Net Sales of Licensed Products sold in
each country in the Territory during the immediately preceding month. This
monthly report shall also state the aggregate Net Sales of Licensed Product in
the Territory in the relevant month in Euro plus the equivalent value of Net
Sales in US dollars, with the relevant exchange rate being the average monthly
exchange rate for the month in question as quoted by The Wall Street Journal on
the last Business Day of the month in question, adjusted at an aggregate level
to Net Sales in accordance with GAAP. Norgine’s reports under this Section 7.9
shall be transmitted to Santarus by email (to [***] and [***], or to such other
e-mail address(es) as Santarus may from time to time designate in writing).
Monthly interim reports shall be sent within seven (7) Business Days after the
end of each calendar month.
     7.10 Audits. Norgine shall keep, and cause its Affiliates and any
Sublicensees to keep, complete and accurate records in sufficient detail to
enable a calculation of royalties due to Santarus on account of Net Sales of
Licensed Products in the Territory, determined in accordance with IFRS,
consistently applied (including calculation of gross amounts invoiced for each
Licensed Product, Net Sales of each Licensed Product, all itemized deductions
from gross amounts invoiced taken to calculate Net Sales, and amounts payable
hereunder to Santarus for each Licensed Product) and adjusted at an aggregate
level to Net Sales in accordance with GAAP. Upon the written request of
Santarus, Norgine shall permit a certified public accounting firm reasonably
acceptable to the Parties to inspect during regular business hours on Business
Days and no more than [***] a calendar year and going back no more than [***]
years after receipt of the respective royalty report, all or any part of the
records and books necessary to verify such report. The accounting firm shall
enter into
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

23



--------------------------------------------------------------------------------



 



appropriate confidentiality obligations with Norgine to treat all information it
receives during its inspection in confidence. The accounting firm shall disclose
to the Parties only the extent to which such reports are correct and details
concerning any discrepancies, and no other information shall be disclosed to
Santarus. The records and results of such audits shall be deemed Confidential
Information of Norgine. If the review reflects an underpayment to Santarus, such
underpayment shall be promptly remitted to Santarus, together with interest
calculated in the manner provided in Section 7.8. If the review reflects an
overpayment to Santarus, such overpayment shall be credited against the next
payment due Santarus. If the review reveals an underpayment of more than [***]
of the amounts due for any period of [***] consecutive Calendar Quarters,
Norgine shall reimburse Santarus for the costs of such audit.
ARTICLE 8
INTELLECTUAL PROPERTY RIGHTS
     8.1 Inventions.
          8.1.1 General. With respect to Know-How and Patents arising as a
result of each Party’s performance under this Agreement, (a) title to all
Know-How and any other intellectual property developed, conceived or reduced to
practice solely by Norgine or its Affiliates, employees, agents or
subcontractors hereunder (each a “Norgine Invention”) shall, as between the
Parties, be solely owned by Norgine, (b) title to all Know-How and any other
intellectual property developed, conceived or reduced to practice solely by
Santarus or its Affiliates, employees, subcontractors or agents hereunder (each
a “Santarus Invention”) shall, as between the Parties, be solely owned by
Santarus, and (c) title to all Know-How and any other intellectual property made
jointly by Norgine, or its Affiliates, employees, agents or subcontractors and
Santarus, or its Affiliates, employees, subcontractors or agents (each a “Joint
Invention”) shall, as between the Parties, be jointly owned. Inventorship for
the purposes of this Section shall be determined in accordance with, and taking
into account, the laws of inventorship in the country in which such Know-How or
other intellectual property is developed, conceived or reduced to practice. Each
Party retains an undivided one-half interest in and to Joint Inventions
(including Patents and Know-How therein).
     8.2 Patent Prosecution.
          8.2.1 Other Santarus Patents. As between the Parties, Santarus shall
have the sole right, to control the Prosecution and Maintenance of the Other
Santarus Patents using counsel of its choice and Norgine agrees to reimburse
Santarus for Santarus’ reasonable out-of-pocket expenses (including amounts
reimbursed therefor to any other licensor of Santarus Patents) in connection
with such activities with respect to the Territory as they are incurred.
Santarus shall use reasonable efforts to prosecute patent applications forming
part of Other Santarus Patents to grant with Valid Claims in the Territory as
reasonably directed by Norgine. Santarus shall keep Norgine reasonably informed
of all filings made for Santarus Patents in the Territory. Santarus shall give
Norgine the opportunity to advise and comment upon the prosecution of patent
application claims that are subject to Norgine’s license rights under this
Agreement in the Territory. Santarus shall, in good faith, consider such advice
and comments of Norgine and incorporate them to the extent
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------



 



reasonably acceptable to Santarus. Upon the request of Norgine, the Parties
shall discuss in good faith the filing at Norgine’s expense of any further
Patents claiming priority or filing rights from the Other Santarus Patents
beyond those Santarus may elect to file, provided that such future Patents
contain claims that are subject to Norgine’s license rights under this
Agreement. In the event that Santarus declines to file or, having filed,
declines to further Prosecute and Maintain any Other Santarus Patent in any
country of the Territory, Santarus shall provide Norgine with written notice
thereof. In the case where Santarus has filed but is declining to further
Prosecute or Maintain such Other Santarus Patent, Santarus shall use reasonable
effort to provide such notice at least thirty (30) days prior to the expiration
of any official substantive deadline relating to such activities. In any of such
circumstances Norgine shall have the right to decide that Norgine should file,
continue to file or Prosecute and Maintain such Other Santarus Patent and in
such case Norgine shall give written notice to Santarus and Santarus will
Prosecute or Maintain such Other Santarus Patent as reasonably directed by
Norgine.
          8.2.2 Missouri Patents. Santarus shall use Commercially Reasonable
Efforts to exercise its rights under the Missouri Agreement concerning the
prosecution and maintenance of the Missouri Patents in the Territory. Santarus
shall keep Norgine reasonably informed of all filings made for Missouri Patents
and shall share with Norgine material filings and patent office correspondence
received by Santarus relating to the prosecution and maintenance of the Missouri
Patents in the Territory. This information shall be the Confidential Information
of Santarus. Santarus shall communicate to UMissouri’s patent counsel all
reasonable requests of Norgine concerning submission of documents to government
patent offices it receives from Norgine. Norgine agrees to reimburse Santarus
for Santarus’ reasonable out-of-pocket expenses including amounts reimbursed
therefor to UMissouri in connection with the Prosecution and Maintenance of
Missouri Patents with respect to the Territory as they are incurred.
          8.2.3 Joint Patents. Should there be any patentable Joint Inventions
the Parties will discuss which Party will be responsible for the Prosecution and
Maintenance of Patents claiming Joint Inventions on a case by case basis.
          8.2.4 Prosecute and Maintain. For purposes of this Section 8.2,
“Prosecution and Maintenance” shall mean, with respect to a Patent, the
preparing, filing, prosecuting, nationalizing, registering and maintaining such
Patent, as well as reexaminations, reissues, confirmations, renewals, requests
for Patent term extensions, supplemental protection certificates and the like
with respect to such Patent, together with the conduct of interferences, the
defense of oppositions and other similar proceedings with respect to the
particular Patent; and “Prosecute and Maintain” shall have the correlative
meaning.
     8.3 Third Party Patent Issues
          8.3.1 Defense of Third Party Infringement Claims. If any Licensed
Product developed, manufactured or commercialized by or under authority of
Norgine or its Affiliates or Sublicensees becomes the subject of a Third Party’s
claim or assertion of infringement of a Patent relating to the development,
manufacture or commercialization of such Licensed Product for applications in
the Field in the Territory, the Party first having notice of the claim or
assertion shall promptly notify the other Party in writing, and, without
limiting Norgine’s indemnification obligations under Section 10.2, the Parties
shall promptly confer to consider the claim or assertion and the appropriate
course of action. Unless the Parties otherwise agree in writing, each Party

25



--------------------------------------------------------------------------------



 



shall have the right to defend itself against a suit that names it as a
defendant (the “Defending Party”). Neither Party shall enter into any settlement
of any claim described in this Section 8.3 that adversely affects the other
Party’s rights or interests without such other Party’s written consent, which
consent shall not be unreasonably conditioned, withheld or delayed. In any
event, the other Party shall reasonably assist the Defending Party and cooperate
in any such litigation at the Defending Party’s request and expense.
          8.3.2 Relevant Third Party Patents. In the event that Norgine is
required by law or by written agreement of the Parties to enter into a license
with the Third Party and to pay license fees to a Third Party in respect of
Relevant Third Party Patent rights in any country, then Norgine will be entitled
to deduct from the future royalties payable to Santarus a proportion of any
royalties due to such Third Party for a license under such Relevant Third Party
Patent as set forth below. For the purposes of Section 8.3, a “Relevant Third
Party Patent” shall mean a Patent Controlled by a Third Party which contains a
claim that covers (as determined by a final, unappealable determination by a
court of law) or arguably covers (as mutually agreed by the Parties) a Licensed
Product (as defined in parts (a) and (b) of Section 1.16), the formulation of
such a Licensed Product (as defined in parts (a) and (b) of Section 1.16), a
method or process for the manufacture of such a Licensed Product (as defined in
parts (a) and (b) of Section 1.16) or a method of use or administration of such
a Licensed Product (as defined in parts (a) and (b) of Section 1.16) in the
country of development, manufacture, use or sale of the Licensed Product as the
case may be. Norgine shall bring to the attention of Santarus any Patent which
it believes is a Relevant Third Party Patent. The Parties agree to meet, within
[***] days after such notification, along with their patent counsel under the
appropriate confidentiality obligations, including if necessary the execution of
a joint defense agreement to discuss in good faith the basis of the
determination that such Patent is a Relevant Third Party Patent. During such
meeting the Parties agree to discuss such facts, findings, conclusions, opinions
and other information as the Parties deem relevant. At the end of such
discussions,

  (i)   if the Parties, acting reasonably, agree such Patent is a Relevant Third
Party Patent, and Santarus agrees to a maximum royalty rate that may be paid to
the owner of the Relevant Third Party Patent under a license agreement for such
Relevant Third Party Patent, then Norgine will be entitled to deduct from the
future royalties payable to Santarus [***] of any royalties paid to such Third
Party for a license under such Relevant Third Party Patent provided that such
royalties due do not exceed the maximum royalty rate agreed to by Santarus and
Norgine;     (ii)   if the Parties, acting reasonably, agree such Patent is a
Relevant Third Party Patent, but, acting reasonably, are unable to reach
agreement on a maximum royalty rate that may be paid to the owner of the
Relevant Third Party Patent under a license agreement for such Relevant Third
Party Patent, then Norgine will be entitled to deduct from the future royalties

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------



 



      payable to Santarus [***] of any royalties paid to such Third Party for a
license under such Relevant Third Party Patent, provided, however, that the
amount of such deduction in any accounting period shall not exceed [***] of
royalties otherwise due under this Agreement; or     (iii)   if the Parties,
acting reasonably, are unable to reach agreement on whether such Patent is a
Third Party Patent, the matter shall be handled in accordance with the dispute
resolution procedures set forth in Article 14 (provided that to the extent that
the Parties are unable to resolve such dispute informally in accordance with
Section 14.1 and have determined to pursue further action in accordance with
Section 14.2, the Parties shall take all reasonable steps to maintain
confidentiality and joint defense/privilege to the fullest extent permitted by
law and the determination concerning whether a particular Patent is a Relevant
Third Party Patent shall be governed by the laws of the country in which such
Patent is granted). In the event there is a dispute resolution under this
Section 8.3.2(iii) to reach an agreement on whether a Patent is a Relevant Third
Party Patent, each Party shall bear its own costs, and if such Patent is
determined to be a Relevant Third Party Patent pursuant to Article 14,
Section 8.3.2(ii) will apply.

Notwithstanding the foregoing, in no event shall the royalties payable by
Norgine to Santarus under this Agreement on account of Net Sales in the
Territory be less than the royalties payable by Santarus pursuant to the
Missouri Agreement on account of Net Sales in the Territory.
     8.4 Enforcement of Santarus Patents.
          8.4.1 Missouri Patents. It is understood and agreed that, with respect
to the Missouri Patents, the provisions set forth in this Section 8.4 shall
apply only to the extent consistent with Santarus’ rights under the Missouri
Agreement.
          8.4.2 General Enforcement. Each Party shall promptly notify the other
Party in writing of any actual or suspected infringement of any claim in a
Santarus Patent in the Field in the Territory, which claim is subject to
Norgine’s license rights hereunder (including via unauthorized importation into
the Territory for sale in the Territory) or is subject to a declaratory judgment
action alleging non-infringement or unenforceability. Such notice shall specify
in reasonable detail the nature of such actual or suspected infringement or
judicial action. Norgine shall not give notice (written or other) of
infringement of any of the Santarus Patents to any Third Party without Santarus’
prior written consent; provided, however, that Norgine may give such notice to a
Third Party, without Santarus’ consent but upon [***] days’ prior written notice
to Santarus, if (a) Santarus has declined to take steps to abate such
infringement in the Field in the Territory and Norgine has the right to enforce
the Santarus Patents against such Third Party infringer as set forth in this
Section 8.4.2; or (b) disclosure is required by securities or other Applicable
Laws to which Norgine is subject; or (c) disclosure is made confidentially (as
allowed under Applicable Laws) in the course of a financial audit. Unless the
Parties otherwise mutually agree in writing, Santarus shall have the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

27



--------------------------------------------------------------------------------



 



initial right, using counsel of its choice, to enforce the Santarus Patents in
the Field in the Territory or defend any declaratory action with respect thereto
in the Territory (an “Enforcement Action”), at its expense, and Norgine shall
give all reasonable assistance (excluding financial assistance) as requested by
Santarus to Santarus in such Enforcement Action, at Santarus’ expense. However,
if (i) Santarus elects in writing not to bring or defend an Enforcement Action
with respect to any Licensed Product in the Territory for use in the Field for
which Norgine has license rights under this Agreement or (ii) within [***] days
following a written request by Norgine to do so and confirmation of facts
reasonably supporting existence of such actual or suspected infringement with
respect to Licensed Products in the Territory for use in the Field for which
Norgine has license rights under this Agreement, Santarus fails to bring or
defend an Enforcement Action or take other commercially reasonable action to
protect the Santarus Patents from such infringement, or to abate such
infringement (which may in Santarus’ discretion include, without limitation,
negotiations for a license (not in conflict with the licenses granted Norgine
herein) from Santarus), then Norgine shall have the right, at its sole
discretion, to institute an Enforcement Action in the Field in the Territory in
its own name using counsel of its choice, at its own expense, and with the right
to control the course of such Enforcement Action (and Santarus shall provide all
reasonable assistance, other than financial, to Norgine for such Enforcement
Action, at Norgine’s expense, including joining such Enforcement Action if
necessary to maintain the Enforcement Action, and Santarus shall have the right
to join and participate in the Enforcement Action if such joinder is not
requested by Norgine or otherwise required at its own cost and expense).
          8.4.3 Recoveries. Any recovery received as a result of any Enforcement
Action to enforce a Santarus Patent pursuant to this Section 8.4 shall be used
first to reimburse the Parties for the costs and expenses (including attorneys’
and professional fees and amounts paid or payable to the UMissouri) incurred in
connection with such Enforcement Action (and not previously reimbursed), first
to the first Party bringing or defending the Enforcement Action. Of any
remaining amounts, the amount (if any) which is required to be paid to UMissouri
under the terms of the Missouri Agreement, shall then be paid to UMissouri, and
any amounts remaining thereafter shall: (i) if such Enforcement Action was
brought with respect to infringing activities in a country in the Territory
where Norgine, its Affiliates or Sublicensees had not commenced commercial sales
of a Licensed Product in such country at the time of the notice pursuant to the
first sentence of Section 8.4.2, be shared [***] to Santarus and [***] to
Norgine, and (ii) if such Enforcement Action was brought with respect to
infringing activities in a country in the Territory where Norgine, its
Affiliates or Sublicensees had commenced commercial sales of a Licensed Product
in such country at the time of the notice pursuant to the first sentence of
Section 8.4.2, be treated as Net Sales and Santarus shall be entitled to receive
a royalty thereon pursuant to Section 7.5.
          8.4.4 Limits on Disposition. In no case may Norgine enter into any
settlement or consent judgment or other voluntary final disposition that:
(a) extends, or purports to exercise, Norgine’s rights under the Santarus IP
beyond the rights expressly granted pursuant to this Agreement, (b) makes any
admission regarding wrongdoing by Norgine, its Affiliates or Sublicensees by
Santarus or UMissouri or any other licensor of Santarus Patents, or the
invalidity, unenforceability or absence of infringement of any Santarus Patents;
(c) subjects Santarus, its Affiliates, licensors or licensees to an injunction
or other equitable relief; or (d) obligates Santarus
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

28



--------------------------------------------------------------------------------



 



its Affiliates, licensors or licensees to make a monetary payment; in all cases
without the prior written consent of Santarus. Similarly, in no case may
Santarus enter into any settlement or consent judgment or other voluntary final
disposition that: (i) limits Norgine’s rights under the Santarus IP or under
this Agreement other than as expressly stated herein; (ii) makes any admission
regarding wrongdoing on the part of Norgine, an Affiliate or Sublicensee, or the
invalidity, unenforceability or absence of infringement of any Norgine IP;
(iii) subjects Norgine to an injunction or other equitable relief;
(iv) obligates Norgine to make a monetary payment; or (v) extends, or purports
to exercise, Santarus’ rights under the Norgine IP beyond the rights expressly
granted pursuant to this Agreement; in all cases without the prior written
consent of Norgine.
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
     9.1 Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party that, as of the Effective Date:
          9.1.1 Good Standing. Such Party is duly organized, validly existing
and in good standing under the applicable law of the state or country of its
incorporation, is duly qualified to transact the business in which it is engaged
in each jurisdiction where failure to be so qualified would have a material
adverse effect upon its business as currently conducted, and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
of this Agreement.
          9.1.2 Power and Authority. Such Party has the requisite power and
authority and the legal right to enter into this Agreement, and to perform its
obligations hereunder, and has taken all necessary corporate action on its part
to authorize the execution and delivery of the Agreement and the performance of
its obligations hereunder. All Persons who have executed this Agreement on
behalf of such Party, or who will execute on behalf of such Party any agreement
or instrument contemplated hereby, have been duly authorized to do so by all
necessary corporate action.
          9.1.3 Binding Obligation. This Agreement has been duly executed and
delivered on its behalf and (assuming the due execution and delivery hereof by
the other Party) each such agreement is a legal and valid obligation binding
upon it and is enforceable, in accordance with its terms, to the extent provided
under Applicable Law.
          9.1.4 No Conflicts. The execution and the delivery of this Agreement
by such Party and the consummation of the transactions contemplated hereby will
not, to the best of such Party’s knowledge, materially conflict with or result
in a material breach of any of the terms, conditions or provisions of, or
constitute an express event of default under, any material instrument,
agreement, mortgage, judgment, order, award, or decree to which such Party is a
party or by which it is bound.
          9.1.5 Compliance with Applicable Law. Such Party and its Affiliates
are, and will ensure that they remain throughout the Term, in compliance in all
material respects with all requirements of Applicable Laws. Norgine shall also
ensure that any Sublicensees remain throughout the Term in compliance in all
material respects with all requirements of Applicable Laws.
     9.2 Representations and Warranties of Santarus. Santarus hereby represents
and warrants to Norgine that, as of the Effective Date:

29



--------------------------------------------------------------------------------



 



          9.2.1 Right, Title and Interest. Except as provided in the Missouri
Agreement or as otherwise described on Exhibit 1.37, Santarus is the sole and
exclusive owner or exclusive licensee of the rights under each of the Santarus
Patents granted to Norgine pursuant to Section 2.1.1, and to Santarus’
knowledge, all maintenance fees and annual payments due for the Santarus Patents
have been paid. Santarus is the sole owner of the Santarus Marks set forth in
Exhibit 1.36 and to Santarus’ knowledge all maintenance fees due for the
Santarus Marks have been paid. Santarus is the owner of or licensee under the
Santarus Know How to which Norgine has been granted rights pursuant to
Section 2.1.1 or otherwise has the right to provide the Santarus Know How the
subject of such license to Norgine.
          9.2.2 Exhibits are Complete. Exhibit 1.36 is a complete and accurate
listing of all Patents in the Territory in the Field existing as of the
Effective Date covering the Licensed Products Controlled by Santarus.
Exhibit 1.37 is a complete and accurate listing of all Santarus Marks in the
Territory in the Field existing as of the Effective Date Controlled by Santarus.
          9.2.3 No Charges. Except as set forth on Exhibit 1.36 and Exhibit
1.37, there are no liens or security interests granted by Santarus in favor of a
third party to any Other Santarus Patent or Santarus Marks at the Effective
Date.
          9.2.4 No Third Party Claims. Santarus has not received any written
claim or demand from any Third Party alleging any infringement, violation or
misappropriation of such Third Party’s intellectual property rights has occurred
as a result of Santarus’ activities in the Territory, nor is Santarus aware of
any material actual, alleged or threatened infringement, violation or
misappropriation by a Third Party of any of the Santarus IP in the Territory.
There are no existing or, to Santarus’ knowledge, threatened litigation actions,
suits, claims, proceedings or governmental investigations in the Territory
involving Licensed Products or Santarus Patents by or against Santarus or any of
its Affiliates.
          9.2.5 Patent Proceedings. To Santarus’ knowledge, none of the Santarus
Patents listed on Exhibit 1.37 is subject to any pending re-examination,
opposition, interference or other invalidity proceeding in the Territory.
          9.2.6 Infringement by Third Parties. To Santarus’ knowledge, there are
no current infringements of Santarus Patents or Santarus Marks by any Person in
the Territory.
          9.2.7 Completeness of Data. Santarus has made available to Norgine at
Santarus’ San Diego, California offices, all material regulatory correspondence
and clinical study results in its Control for the Currently Approved U.S.
Products.
          9.2.8 Missouri Agreement. To Santarus’ knowledge UMissouri is in
material compliance with the terms of the Missouri Agreement. Santarus has not
received written notice of default or termination from UMissouri with respect to
the Missouri Agreement
     9.3 No Reliance by Third Parties. The representations and warranties of a
Party set forth in this Agreement are intended for the sole and exclusive
benefit of the other Party hereto, and may not be relied upon by any Third
Party.
     9.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
9, SANTARUS AND NORGINE EXPRESSLY DISCLAIM ANY

30



--------------------------------------------------------------------------------



 



REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT (INCLUDING THE SANTARUS IP),
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.
ARTICLE 10
INDEMNIFICATION; INSURANCE AND LIMITATIONS
     10.1 Santarus Indemnification Obligations. Santarus will indemnify, defend
and hold harmless Norgine, its Affiliates, and their respective officers,
directors, trustees, agents, employees and Sublicensees (collectively, “Norgine
Indemnitees”), from and against any and all losses, liabilities, claims,
obligations, demands, awards, settlements, penalties, fines, suits, damages,
costs (including costs of investigation, defense and enforcement of this
Agreement), fees, taxes, and expenses, including reasonable attorneys’ fees,
experts’ fees and expenses, incurred or suffered in respect of a claim or action
of a Third Party (collectively, “Losses”) that are incurred or suffered by the
Norgine Indemnitees or any of them by reason of, arising out of or in connection
with:
          (a) any breach of contract or negligence on the part of Santarus in
performing Santarus’ obligations under this Agreement, or
          (b) the development, manufacture, storage, handling, physical
distribution, import or use of Licensed Products by or under authority of
Santarus, its Affiliates its partners or other sublicensees in the Territory,
whether such activities relate to the use of Licensed Product inside or outside
the Field;
provided, however, except in each case to the extent that such Loss is
attributable to any matter for which Norgine is obligated to indemnify a
Santarus Indemnitee as provided in Section 10.2.
     10.2 Norgine Indemnification Obligations. Norgine will indemnify, defend
and hold harmless Santarus, its Affiliates and licensors (including the
UMissouri), and their respective officers, directors, trustees, agents, curators
and employees, inventors of, and sponsors of the research that led to, any of
the inventions covered by Santarus Patents, and their employees (collectively,
“Santarus Indemnitees”), from and against any and all Losses incurred or
suffered by the Santarus Indemnitees or any of them, by reason of, arising out
of or in connection with:
          (a) any breach of contract or negligence on the part of Norgine in
performing Norgine’s obligations or permitted activities under this Agreement;
or
          (b) the development, manufacture, storage, handling, distribution,
marketing, advertisement, promotion, import, use or sale of Licensed Products by
or under authority of Norgine, its Affiliates or Sublicensees;
provided, however, (i) except in each case to the extent that such Loss is
attributable to any matter for which Santarus is obligated to indemnify a
Norgine Indemnitee as provided in Section 10.1 and (ii) that any deduction from
a payment made by Norgine pursuant to Section 7.5 shall not be a Loss for the
purposes of Section 10.2 where the deduction is made in circumstances where the
Parties have agreed pursuant to Section 8.3.2 or it has otherwise been settled
pursuant to Section 8.3.2 that

31



--------------------------------------------------------------------------------



 



the Parties will share the royalties paid by Norgine to a Third Party with
respect to a Relevant Third Party Patent.
     10.3 Indemnity Procedures. A Person entitled to indemnification pursuant to
either Section 10.1 or Section 10.2 will hereinafter be referred to as an
“Indemnitee.” A Party obligated to indemnify an Indemnitee hereunder will
hereinafter be referred to as an “Indemnitor.” In the event an Indemnitee is
seeking indemnification under either Section 10.1 or Section 10.2, the
Indemnitee will inform the Indemnitor of a claim as soon as reasonably
practicable after it receives notice of the claim, it being understood and
agreed that the failure by an Indemnitee to give notice of a claim as provided
in this Section 10.3 will not relieve the Indemnitor of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnitor is actually prejudiced as a result of such failure to give notice.
The Indemnitee will permit the Indemnitor to assume direction and control of the
defense of the claim (including, subject to this Section 10.3, the right to
settle the claim solely for monetary consideration to be paid by the
Indemnitor), and, at the Indemnitor’s expense, will co-operate as reasonably
requested in the defense of the claim. The Indemnitee will have the right to
retain its own counsel at its own expense; provided that, if the Indemnitor
assumes control of such defense and the Indemnitee reasonably concludes, based
on advice from counsel, that the Indemnitor and the Indemnitee have conflicting
interests with respect to such action, suit, proceeding or claim, the Indemnitor
will be responsible for the reasonable fees and expenses of counsel to the
Indemnitee solely in connection therewith. The Indemnitor may not settle such
action or claim, or otherwise consent to an adverse judgment in such action or
claim, in any manner which admits liability or wrongdoing of the Indemnitee, or
which would subject the Indemnitee to an injunction, or if such settlement or
judgment would materially diminish or limit or otherwise adversely affect the
rights, activities or financial interests of the Indemnitee, without the express
written consent of the Indemnitee.
     10.4 No Punitive or Exemplary Damages. EXCEPT FOR BREACHES OF THE
OBLIGATIONS SET FORTH IN ARTICLE 12, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR (A) ANY LOSS OF PROFITS OR TURNOVER, OR (B) SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES SUFFERED BY THE OTHER PARTY UNDER THIS AGREEMENT, EXCEPT
TO THE EXTENT A PARTY IS REQUIRED TO INDEMNIFY THE OTHER PURSUANT TO THIS
ARTICLE 10 WITH RESPECT TO ANY SUCH DAMAGES PAID TO A THIRD PARTY AS PART OF A
CLAIM.
     10.5 Insurance.
               10.5.1 Norgine. Norgine shall itself, and shall ensure its
Affiliates and Sublicensees, maintain comprehensive general liability insurance,
including broad form contractual liability, in an amount of at least [***] and
product liability coverage in an amount of at least [***] for bodily injury and
property damage during the Term and thereafter for a period of five (5) years.
Norgine shall give Santarus at least thirty (30) days prior written notice of
any cancellation or termination of such insurance. The minimum level of
insurance set forth herein will not be construed to create a limit on Norgine’s
or its Affiliates or Sublicensees’ liability with respect to its indemnification
obligations hereunder. Norgine will furnish to Santarus a certificate of
insurance evidencing such coverage (or evidence reasonably acceptable to
Santarus of Norgine’s level of self-insurance) as of the Effective Date and upon
reasonable request by Santarus at any time thereafter.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

32



--------------------------------------------------------------------------------



 



of insurance evidencing such coverage (or evidence reasonably acceptable to
Santarus of Norgine’s level of self-insurance) as of the Effective Date and upon
reasonable request by Santarus at any time thereafter.
ARTICLE 11
FORCE MAJEURE
     Any delays in performance by any Party under this Agreement, other than
with respect to the payment obligations, shall not be considered a breach of
this Agreement if and to the extent caused by Force Majeure. The Party suffering
such Force Majeure event shall notify the other Party in writing as soon as
practicable of such inability and of the period for which such inability is
expected to continue, and any time for performance hereunder shall be extended
by the actual time of delay caused by the Force Majeure event; provided that the
Party suffering such occurrence uses Commercially Reasonable Efforts to mitigate
any damages incurred by the other Party.
ARTICLE 12
CONFIDENTIALITY
     12.1 Confidential Information. Norgine and Santarus each hereby recognize
and acknowledge that the other Party’s Confidential Information constitutes
valuable and confidential information. Subject to other express provisions of
this Agreement, Norgine and Santarus each agree as follows that during the Term,
and for a period of five (5) years after the effective date of termination of
this Agreement for any reason:
               (a) The Parties will not disclose, directly or indirectly, in any
manner whatsoever to any Third Parties any Confidential Information received
from the other Party (the “Disclosing Party”) without first obtaining the
written consent of the Disclosing Party, and the other Party (“Recipient”) will
keep confidential, all of the Disclosing Party’s Confidential Information that
is disclosed to Recipient. Recipient agrees to use the same level of care in
safeguarding the Disclosing Party’s Confidential Information that Recipient uses
with its own confidential information of a similar nature, but in no event less
than reasonable care. Recipient will restrict disclosure of the Disclosing
Party’s Confidential Information solely to those of its (or its Affiliate’s)
employees or representatives having a need to know such Confidential Information
in order to exercise a right granted or fulfill an obligation under, this
Agreement.
               (b) Both Parties shall ensure that each of their respective
employees and representatives who will have access to the Confidential
Information of the Disclosing Party are bound by an agreement to maintain such
Confidential Information in accordance with the confidentiality obligations set
forth in this Article 12.
               (c) Recipient will not use the Disclosing Party’s Confidential
Information in any manner whatsoever other than solely in connection with the
performance of its obligations, or exercise of its rights, under this Agreement
in accordance with the terms and conditions set forth in this Agreement.
               (d) Except as permitted by this Article 12, Norgine and Santarus
each agree not to disclose any terms or conditions of this Agreement or the
existence of this Agreement to any Third Party without the prior written consent
of the other Party, provided that each Party will be entitled to disclose the
terms of this Agreement without such consent to its advisors and

33



--------------------------------------------------------------------------------



 



potential and existing financing sources, acquirors/acquirees (including to the
consultants and advisors of the foregoing), and to others (including in the case
of Santarus, to UMissouri and, in the case of Norgine, to potential and existing
Sublicensees), in each case on a need-to-know basis and on the condition that
such Persons agree to keep such Confidential Information in accordance with the
obligations set forth in this Article 12. In addition, either Party may disclose
the terms of this Agreement to the extent reasonably required by Applicable Law
or by applicable rules of any national stock exchange on which the shares of
such Party are listed.
               (e) In the event Recipient is requested pursuant to, or required
by, Applicable Law to disclose any of the Disclosing Party’s Confidential
Information, it will notify the Disclosing Party promptly in writing so that the
Disclosing Party may seek a protective order or other appropriate remedy or, in
the Disclosing Party’s sole discretion, waive compliance with the
confidentiality provisions of this Agreement. At the Disclosing Party’s expense,
Recipient will co-operate in all reasonable respects, in connection with any
reasonable actions to be taken for the foregoing purpose. Recipient may, without
liability, disclose the Confidential Information of the other Party to the
extent such disclosure is required under Applicable Law, and Recipient will
exercise reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded to any of the Disclosing Party’s Confidential
Information so disclosed.
               (f) Upon the effective date of the termination of this Agreement
for any reason, either Party may request in writing, and the other Party will
either: (i) promptly destroy all copies of the requesting Party’s Confidential
Information in the possession of the other Party and confirm such destruction in
writing to the requesting Party; or (ii) promptly deliver to the requesting
Party, at the other Party’s expense, all copies of such Confidential Information
in the possession of the other Party, provided, however, the other Party will be
permitted to retain one (1) copy of the requesting Party’s Confidential
Information for the sole purpose of determining any continuing obligations
hereunder (or in the case of Santarus, fulfill its obligations under the
Missouri Agreement). Additionally, except as otherwise expressly provided
herein, upon termination of this Agreement for any reason, both Parties will
immediately cease all use of the other Party’s Confidential Information
including, to the extent reasonably possible, removing all references to such
Confidential Information from its internal analyses, memoranda, compilations,
studies or other documents. All Confidential Information will continue to be
subject to the terms of this Agreement for the period set forth in this
Section 12.1.
               (g) Notwithstanding the provisions of this Article 12, the
Parties agree that nothing contained in this Article 12 will prevent (i) Norgine
from disclosing any Santarus Confidential Information, without obtaining
Santarus’ prior consent, to any Affiliate of Norgine or to any Third Party who
has a need to know such Confidential Information for the purposes of engaging in
the development, manufacture or commercialization of Licensed Products in the
Field in the Territory in accordance with this Agreement (including but not
limited to Sublicensees); provided that such Affiliate, Third Party or
Sublicensee is bound by obligations of confidentiality and non-use no less
burdensome than those set forth in this Agreement with respect to the
Confidential Information, (ii) Norgine from disclosing any Santarus Confidential
Information, without obtaining Santarus’ prior consent, to Regulatory
Authorities in the Territory for the purposes of obtaining Marketing
Authorizations for Licensed Products in the Field in the Territory,
(iii) Santarus from disclosing any Norgine Confidential Information, without
obtaining Norgine’s prior consent, to UMissouri, as required under the Missouri
Agreement, or to any Affiliate of Santarus or to any Third Party who has a need
to know such Confidential Information for the purposes of engaging in the

34



--------------------------------------------------------------------------------



 



development, manufacture or commercialization of Licensed Products for sale
outside of the Territory; provided that such Affiliate or Third Party is bound
by obligations of confidentiality and non-use no less burdensome than those set
forth in this Agreement with respect to the Confidential Information or
(iv) Santarus from disclosing information or data related to Licensed Products
in its filings or submissions to Regulatory Authorities in connection with
Licensed Products.
               (h) The confidentiality obligations set forth in this Article 12
will supersede that certain Mutual Confidentiality Agreement between Norgine or
its Affiliate and Santarus dated August 11, 2005 (“Confidentiality Agreement”),
and will govern any and all information disclosed by either Party to the other
pursuant thereto.
     12.2 Publicity. Any key announcements or publicity regarding the existence
of this Agreement or any terms or subject matter of this Agreement by either
Norgine or Santarus will be agreed to by Norgine and Santarus in writing in
advance of any such announcement or publicity. The Party preparing any such
announcement, publicity or press release will provide the other Party with a
draft thereof reasonably in advance of disclosure so as to permit the other
Party to review and comment on such announcement, publicity or press release,
unless securities or other Applicable Law otherwise requires sooner public
disclosure. The foregoing notwithstanding, the Parties have agreed on a press
release to announce the execution of this Agreement, together with a
corresponding question/answer outline for use in responding to inquiries about
this Agreement. Thereafter, Norgine and Santarus may each disclose to Third
Parties the information contained in such press release and question/answer
outline without the need for further approval by the other Party. Each Party
agrees that it will cooperate fully with the other with respect to all
disclosures regarding or arising out of the activities under this Agreement as
required by the U.S. Securities Exchange Commission (or any foreign equivalent
thereof), the rules of any stock exchange on which such Party’s securities may
be listed from time to time, and any other governmental authority, including
requests for confidential treatment of proprietary information of either Party
included in any such disclosure.
     12.3 Trial Data; Publication; Trade Shows and Conferences. To the extent
that Norgine conducts any clinical trials permitted under the terms and
conditions of this Agreement, Norgine shall not submit for written, electronic
or oral publication any document, manuscript, abstract or the like which
includes any Data related to Licensed Products, without obtaining Santarus’
prior written consent, not to be unreasonably withheld, conditioned or delayed.
The Parties also agree to notify each other in advance and reasonably coordinate
in the event that, in the case of Santarus, Santarus plans to present at a trade
show or conference in the Territory with regard to Licensed Products, or in the
case of Norgine, Norgine plans to present at a trade show or conference outside
the Territory with regard to Licensed Products.
ARTICLE 13
TERM AND TERMINATION
     13.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and, unless sooner terminated as provided in this Article 13,
shall continue in effect for so long as Norgine continues to sell any Licensed
Product pursuant to the licenses granted hereunder in any country within the
Territory.

35



--------------------------------------------------------------------------------



 



     13.2 Termination for Material Breach. Each Party will be entitled to
terminate this Agreement in its entirety at any time during the Term by written
notice to the other Party in the event that the other Party is in default or
breach of any of its material obligations hereunder, and fails to remedy any
such default or breach within sixty (60) days or, in the case of a failure to
pay amounts due hereunder, within fifteen (15) days (respectively, the “Cure
Period”) after written notice thereof by the non-defaulting/non-breaching Party.
In addition, and notwithstanding the generality of the foregoing, Santarus will
be entitled to, upon written notice to Norgine referencing this Section 13.2,
terminate this Agreement in the event of a Diligence Failure as set forth in
Section 4.2, which is not cured by Norgine within sixty (60) days of such
notice. If such default or breach is not corrected within the applicable Cure
Period, the non-defaulting/non-breaching Party will have the right to
immediately terminate this Agreement by giving written notice to the Party in
default or breach, except that if the allegedly defaulting/breaching Party in
good faith disputes either such default or breach or the failure to remedy such
default or breach and provides written notice thereof to the
non-defaulting/non-breaching Party within the applicable time period, then the
matter will be addressed under the dispute resolution provisions in Section 14,
and the non-defaulting/non-breaching Party may not terminate this Agreement
until it has been determined by lower court decision that the allegedly
defaulting/breaching Party was in default or breach of a material obligation,
which was not remedied within the applicable Cure Period.
     13.3 Termination for Challenge. Santarus will be entitled to terminate the
Agreement in its entirety upon thirty (30) days written notice to Norgine if at
any time Norgine, any of its Affiliates or any Sublicensee challenges or directs
a Third Party to challenge or knowingly assists a Third Party in challenging in
any way the validity or enforceability of any Santarus Patent licensed hereunder
or any Santarus Mark licensed hereunder. In such event, the Agreement shall
terminate upon expiration of the thirty (30) day notice period (and the cure and
good faith dispute provisions set forth above in Section 13.2 shall not apply).
     13.4 Termination Without Cause.
          13.4.1 Mutual. The Parties may terminate this Agreement in its
entirety at any time and for any reason during the Term upon their mutual
written agreement; or
          13.4.2 By Norgine. Norgine may terminate this Agreement in its
entirety at any time and for any reason during the Term upon providing Santarus
with not less than twelve (12) months’ prior written notice referencing this
Section 13.4.2
     13.5 Bankruptcy. Either Party may terminate this Agreement in its entirety
at any time during the Term by giving written notice to the other Party if the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition will not be dismissed with sixty (60) days after the filing thereof, or
if the other Party proposes or is a party to any dissolution or liquidation, or
if the other Party makes an assignment for the benefit of creditors. Should the
insolvent Party under this Section 13.5 be Santarus and/or should Santarus seek
to be or is involuntarily placed under the protection of the “Bankruptcy Code”
(i.e., Title 11, U.S. Code), then Norgine hereby requests, under
Section 365(n)(4) of the Bankruptcy Code, that, unless and until the trustee in
bankruptcy, or Santarus as a debtor in possession, rejects the Agreement,
Santarus and/or the trustee in bankruptcy

36



--------------------------------------------------------------------------------



 



shall perform Santarus’ obligations under the Agreement. As of the commencement
of a bankruptcy proceeding by or against Santarus under the Bankruptcy Code,
Norgine is entitled to a complete duplicate of all embodiments of intellectual
property licensed to it hereunder. To the extent such embodiments are not
already in Norgine’s possession as of the commencement of a bankruptcy, Santarus
(or the trustee in bankruptcy) shall make such embodiments available to Norgine
in a manner consistent with Section 3.3.1 upon a rejection of this Agreement by
or on behalf of Santarus or if Santarus elects not to continue to perform all of
its obligations under this Agreement. All licenses granted under this Agreement
are deemed to be, for purposes of Section 365(n) of the Bankruptcy Code,
licenses of “intellectual property” as defined in Section 101 of such Code.
     13.6 General Effects of Expiration or Termination.
          13.6.1 Accrued Obligations. Expiration or termination of this
Agreement for any reason shall not release either Party from any obligation or
liability which, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to a period prior to such
expiration or termination.
          13.6.2 Termination of License. Upon termination or expiration of this
Agreement pursuant to its terms, all rights and licenses granted to Norgine
hereunder shall concurrently terminate, and Santarus shall thereafter have the
right (itself or through Third Parties) to continue the development, manufacture
and commercialization of Licensed Products in the Field and in the Territory,
without further obligation to Norgine, except as set forth in [***] below and
Norgine shall cease to develop, manufacture and commercialize Licensed Product
in the Field in the Territory.
          13.6.3 Non-Exclusive Remedy. Notwithstanding anything herein to the
contrary, termination of this Agreement by a Party shall be without prejudice to
other remedies such Party may have at law or equity.
          13.6.4 General Survival. Sections 1, 2.2, 7.10, 8.1, 10, 12.1, 13.6,
14 and 15 shall survive expiration or termination of this Agreement in
accordance with its terms. Except as otherwise provided in this Section 13.6.4,
all rights and obligations of the Parties under this Agreement shall terminate
upon expiration or termination of this Agreement in accordance with its terms.
          13.6.5 Termination Press Releases. In the event of any termination of
this Agreement for any reason, the Parties shall cooperate in good faith to
coordinate public disclosure, if any, of such termination and the reasons
therefor, and shall not, except to the extent required by applicable laws or the
rules of a recognized stock exchange, disclose such information without the
prior approval of the other Party, such approval not to be unreasonably
withheld, conditioned or delayed.
          13.6.6 Regulatory Filings. Upon expiration of the Term, termination of
the Agreement by Santarus pursuant to Section 13.2, 13.3 or 13.5 or termination
of the Agreement by Norgine pursuant to Section 13.2, 13.4.2 or 13.5 Norgine
shall promptly assign and transfer to
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

37



--------------------------------------------------------------------------------



 



Santarus or its nominee all Regulatory Filings for Licensed Products in the
country(ies) affected by such termination (or the entire Territory if
termination of this Agreement in its entirety) that are held or controlled by or
under authority of Norgine or its Affiliates or Sublicensees, and shall take
such actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights under the Regulatory Filings
to Santarus. Norgine shall cause each of its Sublicensees to transfer any such
Regulatory Filings to Santarus if this Agreement terminates. If Applicable Law
prevents or delays the transfer of ownership of a Regulatory Filing to Santarus,
Norgine shall grant, and does hereby grant, to Santarus an exclusive and
irrevocable right of access and reference to such Regulatory Filing for Licensed
Products, and shall cooperate fully to make the benefits of such Regulatory
Filings available to Santarus or its designee(s). Within sixty (60) days after
written notice of such termination, Norgine shall provide to Santarus copies of
all such Regulatory Filings, and of all Data and other Know-How pertaining to
the Licensed Products not previously provided. Santarus shall be free to use and
disclose such Regulatory Filings and other items in connection with the exercise
of its rights and licenses under this Section 13.6.
          13.6.7 Technology Licenses. Upon expiration of the Term, termination
of the Agreement by Santarus pursuant to Section 13.2, 13.3 or 13.5, or
termination of the Agreement by Norgine pursuant to Section 13.2, 13.4.2 or
13.5, Norgine hereby grants Santarus, effective upon the relevant notice of a
termination, an exclusive, irrevocable, license in the Territory, with the right
to sublicense under Norgine IP to make, have made, use, sell, offer for sale and
import Licensed Products in the Field in the Territory. This license shall be
fully paid up and royalty free, (a) if the termination is [***] or (b) if
termination occurs [***]. If termination is [***] pursuant to Section 13.2 and
occurs at a time when [***], the license shall be royalty bearing and Santarus
will pay Norgine an amount equal to [***] of Net Sales of Licensed Product in
the Field in the Territory made by Santarus, its Affiliates or sublicensees for
a period of [***] from the relevant notice of termination, after which period
such license shall be fully paid up and royalty free.
          13.6.8 Trademarks. Upon expiration of the Term, termination of the
Agreement by Santarus pursuant to Section 13.2, 13.3 or 13.5, or termination of
the Agreement by Norgine pursuant to Section 13.2, 13.4.2 or 13.5, Norgine
hereby assigns and shall cause to be assigned to Santarus all rights in New
Marks and any domain including a New Mark. It is understood that such assignment
shall not include the name of Norgine or any of its Affiliates or trademark for
Norgine or any Affiliate itself (except to the limited extent necessary in
connection with the transition activities set forth in Section 13.6.10).
          13.6.9 Sublicensees. Norgine’s sublicenses with respect to Licensed
Products shall be assigned to Santarus to the furthest extent possible in the
Territory.
          13.6.10 Transition Assistance. Upon expiration of the Term,
termination of the Agreement by Santarus pursuant to Section 13.2, 13.3 or 13.5,
or termination of the Agreement by Norgine pursuant to Section 13.2, 13.4.2 or
13.5, Norgine agrees to fully cooperate, at its own expense (in the case of
termination by Santarus pursuant to Sections 13.2, 13.3 or 13.5 or termination
by Norgine pursuant to 13.4.2) or at Santarus’ expense (in the case of
termination by
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

38



--------------------------------------------------------------------------------



 



Norgine pursuant to Sections 13.2 or 13.5), with Santarus and its designee(s) to
facilitate a smooth, orderly and prompt transition of the development,
manufacture and commercialization of Licensed Products to Santarus or its
designee(s) in the Territory. Without limiting the foregoing, Norgine shall
promptly provide Santarus, at Norgine’s expense and to the extent permitted by
Applicable Laws (a) copies of customer lists, customer data and other customer
information to the extent it can, pursuant to its contractual obligations to the
relevant Third Parties, and (b) marketing and promotional materials relating to
Licensed Products at Norgine’s expense, and (c) any other Licensed Product
related information, licenses or permits reasonably requested by Santarus, all
of which Santarus shall have the right to use for any purpose related to
Licensed Products. Upon request by Santarus, Norgine shall transfer to Santarus
some or all quantities of Licensed Products in Norgine’s or its Affiliates’
possession (as requested by Santarus) intended for sale in the Territory, within
thirty (30) days after the effective date of such termination; provided,
however, that Santarus shall reimburse Norgine for the out-of-pocket costs that
Norgine actually incurred to manufacture or otherwise acquire the quantities so
provided to Santarus. If any Licensed Product was manufactured by any Third
Party for Norgine, or Norgine had contracts with vendors which contracts are
necessary or useful for Santarus to take over responsibility for the Licensed
Products in the Territory, then Norgine shall to the extent possible and
requested in writing by Santarus, assign all of the relevant Third-Party
contracts to Santarus, and in any case, Norgine agrees to cooperate with
Santarus to ensure uninterrupted supply of Licensed Products. If Norgine or its
Affiliate manufactured any Licensed Product at the time of such termination,
then Norgine (or its Affiliate) shall continue to provide for manufacturing of
such Licensed Product for Santarus, at a mutually agreed “cost of goods” that
would be comparable to pricing typically established by a Third Party contract
manufacturing organization, from the date of written notice of such termination
until such time as Santarus is able, using Commercially Reasonable Efforts to do
so but no longer than twenty-four (24) months after the effective date of such
termination, to secure an acceptable alternative commercial manufacturing source
from which sufficient quantities of Licensed Product may be procured and legally
sold in the Territory.
          13.6.11 Return of Materials. Within fifteen (15) days after the
effective date of a termination of this Agreement in its entirety, Norgine shall
destroy all tangible items comprising, bearing or containing any Confidential
Information of Santarus that are in Norgine’s or its Affiliates’ possession or
control, and provide written certification of such destruction, or prepare such
tangible items of Confidential Information for shipment to Santarus, as Santarus
may direct, at Santarus’ expense; provided that Norgine may retain one copy of
such Confidential Information for its legal archives.
ARTICLE 14
DISPUTE RESOLUTION
     14.1 Informal Resolution. In the event of any dispute, controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement or the rights or obligations of the Parties hereunder (a “Dispute”),
the Parties will try to settle their differences amicably between themselves as
contemplated herein. Either Party may initiate such informal dispute resolution
by sending written notice setting forth in reasonable detail the nature of the
dispute (the “Dispute Notice”) to the other Party. Within thirty (30) days after
such notice, the Chief Executive Officer of Norgine, or his/her designee with
authority to resolve such matter, and the Chief Executive Officer of Santarus,
or his/her designee with authority to resolve such matter, shall meet to
negotiate in good faith a resolution to the dispute within such thirty (30) day
period. If such representatives are unable

39



--------------------------------------------------------------------------------



 



to promptly resolve such disputed matter within the said thirty (30) days,
either Party may thereafter initiate court proceedings in accordance with
Section 14.2. The provisions of this Section 14.1 will not restrict in any way
the Parties’ rights to seek preliminary injunctive or other equitable relief
from any court having jurisdiction.
     14.2 Additional Remedies/Venue. If the representatives of each Party are
unable to promptly resolve any Dispute within the thirty (30)-day period
described in Section 14.1 above, the Parties shall be entitled to pursue any
available legal or equitable remedy, subject to the limitation on liability and
other terms and conditions set forth in this Agreement. Any action, claim, suit,
litigation or other proceeding commenced by a Party to enforce or invalidate any
right or obligation arising hereunder (each, an “Action”) shall be brought in
the national or federal court located within the State of New York. Each Party
hereby consents to the personal jurisdiction of such court in connection with
such Action, and agrees that the placing of venue in such court is convenient.
ARTICLE 15
GENERAL PROVISIONS
     15.1 Compliance with Laws/Other. Notwithstanding anything to the contrary
contained herein, all rights and obligations of the Parties are subject to prior
compliance with, and each Party shall comply with, all Applicable Laws,
including obtaining all necessary approvals required by the applicable agencies
of the governments of the United States and foreign jurisdictions with respect
to the export to, and sale in, certain countries of products and technologies.
     15.2 Notices. Notices required or permitted under this Agreement will be in
writing and sent by prepaid registered or certified air mail or by overnight
express mail (e.g., FedEx), or by facsimile (receipt confirmed and copy provided
by prepaid registered or certified air mail letter or by overnight express mail
(e.g., FedEx)), and will be deemed to have been properly served to the addressee
upon receipt of such written communication, to the following addresses of the
Parties, or such other address as each Party may from time to time designate by
written notice to the other Party as set forth herein:

     
     If to Santarus:
   
 
  Santarus, Inc.
 
  3721 Valley Centre Drive, Suite 400
 
  San Diego, California 92130
 
  Attention: President and CEO
 
  Facsimile No.: 858-314-5701
     with a copy to:
   
 
  Santarus, Inc.
 
  3721 Valley Centre Drive, Suite 400
 
  San Diego, California 92130
 
  Attention: Legal Affairs Department
 
  Facsimile No.: 858-314-5702

40



--------------------------------------------------------------------------------



 



     
     If to Norgine:
   
 
  Norgine B.V.
 
  Hogehilweg 7
 
  1101 CA Amsterdam ZO
 
  The Netherlands
 
  Attention: [***]
 
  Facsimile No.: [***]
     with a copy to:
   
 
  Norgine Limited
 
  Chaplin House
 
  Widewater Place
 
  Moorhall Road
 
  Harefield
 
  Middlesex, UB9 6NS, UK
 
  Attention: [***]
 
  Facsimile No.: [***]

     15.3 Governing Law. Except as specifically provided in Section 8.3.2, the
form, execution, validity, construction and effect of this Agreement will be
governed by and construed in accordance with the laws of the State of New York,
without regard to the choice-of-law provisions thereof.
     15.4 Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party will remain responsible for and guarantees
the performance by its Affiliates and will cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. Each Party
hereby expressly waives any requirement that the other Party exhaust any right,
power or remedy, or proceeds against an Affiliate, for any obligation or
performance hereunder prior to proceeding directly against such Party.
     15.5 Miscellaneous.
          15.5.1 Binding Effect. This Agreement will be binding upon and inure
to the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.
          15.5.2 Headings. Article and Section headings are inserted for
convenience of reference only and do not form a part of this Agreement.
          15.5.3 Counterparts. This Agreement may be executed simultaneously in
two (2) or more counterparts, each of which will be deemed an original.
          15.5.4 Entire Agreement; Amendment; Waiver. This Agreement constitutes
the entire understanding of the Parties with respect to the subject matter
hereof and supersedes all
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

41



--------------------------------------------------------------------------------



 



previous writings and understandings, including the Confidentiality Agreement.
This Agreement may be amended, modified, superseded or cancelled, and any of the
terms may be waived, only by a written instrument executed by each Party or, in
the case of waiver, by the Party waiving compliance. No waiver by any Party of
any condition or of the breach of any term contained in this Agreement, whether
by conduct, or otherwise, in any one or more instances, will be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.
          15.5.5 No Third Party Beneficiaries. Except as expressly provided in
Sections 10.1 and 10.2 (in either case subject to Section 10.3), no Third Party,
including any employee of any Party to this Agreement, will have or acquire any
rights by reason of this Agreement.
          15.5.6 Assignment and Successors. Neither party may assign or transfer
its rights under this Agreement or delegate its duties hereunder, by merger,
sale of assets, operation of law or otherwise, without the prior written consent
of the other; provided, however, that either Party may assign this Agreement in
whole without such consent either (a) to an Affiliate, or (b) in connection with
the sale or transfer of all or substantially all of its business or assets,
whether by merger, sale of assets or otherwise. Any attempted assignment, sale
or transfer in violation of the prior sentence will be void. Upon any permitted
assignment or transfer of this Agreement by either Party, (i) the other Party
shall be given prompt written notice of such assignment and (ii) the assignee
shall agree in writing to be bound by the terms and conditions set forth herein.
          15.5.7 Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, such provision shall be considered severed from this Agreement,
and it is the intention of the Parties that the remainder of the Agreement will
not be affected. The Parties will make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one which as
closely as possible achieves the objectives contemplated by the Parties when
entering this Agreement.
          15.5.8 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other commercially
reasonable acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.
          15.5.9 Relationship of the Parties. It is not the intent of the
Parties hereto to form any partnership or joint venture. Each Party will, in
relation to its obligations hereunder, be deemed to be and will be an
independent contractor, and nothing in this Agreement will be construed to give
such Party the power or authority to act as agent for the other Party for any
purpose, or to bind or commit the other Party in any way whatsoever.
          15.5.10 General Interpretation. The captions to the several Articles
and Sections of this Agreement are not a part of this Agreement, but are
included for convenience of reference and shall not affect its meaning or
interpretation. In this Agreement: (a) the word “including” shall be deemed to
be followed by the phrase “without limitation” or like expression; (b) the
singular shall include the plural and vice versa; and (c) masculine, feminine
and neuter pronouns and expressions shall be interchangeable.

42



--------------------------------------------------------------------------------



 



[The remainder of this page is intentionally left blank; signature page
follows.]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their duly authorized representatives as of the Effective Date.

              NORGINE B.V.   SANTARUS, INC.
 
           
By:
  /s/ Peter Stein   By:   /s/ Gerald T. Proehl
 
           
 
  Name: Peter Stein       Name: Gerald T. Proehl
 
  Title: Managing Director       Title: President and CEO

List of Exhibits:
     Exhibit 1.36: Santarus Marks
     Exhibit 1.37: Santarus Patents
     Exhibit 1.39: Territory

44



--------------------------------------------------------------------------------



 



EXHIBIT 1.36
SANTARUS MARKS

          Product Mark   Country   Registration Number Zegerid   CTM(1)  
3814126

 

(1)   To the extent included within the Territory.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.37 A(1)
SANTARUS PATENTS

                              Application         Title   Country   Number  
Status   Ownership
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     01904818.0     Granted as
EP1246622(3)   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     04003380.5     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     02768296.2     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     03710694.5     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  EPO(2)     06020125.8     Pending   Licensed from Univ. Missouri
 
                   
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
  ISRAEL(2)     150696     Pending   Licensed from Univ. Missouri
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     04713382.2     Pending   Santarus and Univ. Missouri (4) (5)
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     05735477.1     Pending   Santarus and Univ. Missouri (4) (5)
 
                   
Immediate-Release Formulation of acid-Labile Pharmaceutical Compositions
  EPO(2)     04778879.9     Pending   Santarus and Univ. Missouri (4) (6)

[***]
[***]
[***]
[***]
[***]
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.37 B(1)

                              Application         Title   Country   Number  
Status   Ownership
Pharmaceutical Formulations Useful for Inhibiting Acid Secretion and Methods for
Making and Using Them
  EPO(2)     05755940.3     Pending   Santarus
 
                   
Pharmaceutical Formulations Useful for Inhibiting Acid Secretion and Methods for
Making and Using Them
  EPO(2)     04778425.1     Pending   Santarus
 
                   
Pharmaceutical Formulation and Method for Treating Acid-Caused Gastrointestnal
Disorders
  EPO(2)     04778512.6     Pending   Santarus
 
                   
Combination of Proton Pump Inhibitor and Sleep Aid
  EPO(2)     04818347.9     Pending   Santarus
 
                   
Combination of Proton Pump Inhibitor, Buffering Agent and Nonsteroidal
anti-inflammatory agent
  EPO(2)     05722791.0     Pending   Santarus
 
                   
Combination of Proton Pump Inhibitor, Buffering Agent, and Prokinetic Agent
  EPO(2)     05804774.7     Pending   Santarus
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     04713382.2     Pending   Santarus and Univ. Missouri (3) (4)
 
                   
A Novel Formulation, Omeprazole Antacid Complex-Immediate Release for Rapid and
Sustained Supression of Gastric Acid
  EPO(2)     05735477.1     Pending   Santarus and Univ. Missouri (3) (4)
 
                   
Immediate-Release Formulation of acid-Labile Pharmaceutical Compositions
  EPO(2)     04778879.9     Pending   Santarus and Univ. Missouri (3) (5)

[***]
[***]
[***]
[***]
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.39
TERRITORY
Andorra; Albania; Austria; Belgium; Bosnia and Herzegovina; Bulgaria; Croatia;
Cyprus; Czech Republic; Denmark; Estonia; Finland; France (including Monaco);
Germany; Greece; Hungary; Iceland; Ireland; Israel; Italy (including San Marino
and Vatican City); Kosovo; Latvia; Liechtenstein; Lithuania; Luxembourg;
Macedonia; Malta; Netherlands; Norway; Poland; Portugal; Romania; Serbia;
Slovakia; Slovenia; Spain; Sweden; Switzerland; Ukraine; United Kingdom

 